           Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 1 of 183




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
---------------------------------------------------------------------------- X
MIA CASTRO, M.D., HEIDI BOULES, M.D.,                                        :
ASHLEY ELTORAI, M.D., JODI-ANN                                               :
OLIVER, M.D., LORI-ANN OLIVER, M.D. and                                      :
ELIZABETH REINHART, M.D.,                                                    :   Civil Action No. 3:20-CV-00330 (JBA)
                                                                             :
                                          Plaintiffs,                        :
                    v.                                                       :
                                                                             :
YALE UNIVERSITY, YALE NEW HAVEN                                              :
HOSPITAL, INC., and MANUEL LOPES FONTES, :
M.D., in his individual and professional capacities, :
                                                                             :
                                          Defendants.                        :
---------------------------------------------------------------------------- X




    PLAINTIFFS’ REPLY TO DEFENDANT FONTES’ MEMORANDUM OF LAW IN
              OPPOSITION OF PLAINTIFFS’ MOTION TO AMEND



           WIGDOR LLP                                              MADSEN, PRESTLEY & PARENTEAU,
                                                                   LLC
           Douglas H. Wigdor
           Michael J. Willemin                                     Todd D. Steigman (CT 26875)
           Parisis G. Filippatos
           Tanvir H. Rahman                                        402 Asylum Street
           (All admitted pro hac vice)                             Hartford, CT 06103
                                                                   Tel: (860) 246-2466
           85 Fifth Avenue                                         Fax: (860) 246-1794
           New York, NY 1003
           Telephone: (212) 257-6800                               tsteigman@mppjustice.com
           Facsimile: (212) 257-6845
                                                                   Counsel for Plaintiffs
           dwigdor@wigdorlaw.com
           mwillemin@wigdorlaw.com
           pfilippatos@wigdorlaw.com
           trahman@wigdorlaw.com

           Counsel for Plaintiffs
            Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 2 of 183




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii

ARGUMENT ..................................................................................................................................1

     I.         THREE PLAINTIFFS HAVE OBTAINED RELEASES OF
                JURISDICTIONS (“ROJ”) FROM CHRO OVER FONTES AS IT
                PERTAINS TO THEIR CLAIMS, AND THE REMAINING THREE
                PLAINTIFFS ANTICIPATE RECEIVING ROJS SHORTLY ....................................1

     II.        PLAINTIFFS’ CHRO CHARGES WERE FILED ON DECEMBER 6, 2019,
                AND THUS ARE TIMELY ..........................................................................................2

     III.       FONTES IS LIABLE FOR AIDING AND ABETTING THE UNLAWFUL
                CONDUCT ALLEGED AGAINST YALE UNIVERSITY AND THE YALE
                NEW HAVEN HOSPITAL ...........................................................................................8


     IV.        PLAINTIFFS CASTRO AND ELTORAI HAVE VIABLE RETALIATION
                CLAIMS THAT ARE NOT TIME-BARRED ..............................................................9

CONCLUSION ..............................................................................................................................10




                                                                    ii
            Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 3 of 183




                                                TABLE OF AUTHORITIES

Cases


Cenac v. Department of Mental Health and Addiction Services,
   No. 17 Civ. 683 (AWT), 2018 WL 8371549 (D.Conn. Feb. 28, 2019) .................................... 8

Edwards v. William Raveis Real Estate, Inc.,
   No. 08 Civ. 1907 (JCH), 2009 WL 1407233 (D. Conn. May 19, 2018) .................................. 8


Fitzgerald v. Henderson,
    251 F.3d 345, 359 (2d Cir. 2001).............................................................................................. 4


Hampton v. Diaego North America, Inc.
  No. 04 Civ. 346 (PCD), 2008 WL 350630, at *13 (D.Conn. Feb. 7, 2008) ............................. 9

Hudson v. W.N.Y. Bics Div.,
   73 F. App'x 525, 528 (2d Cir. 2003) ......................................................................................... 4


Jones v. Gem Chevrolet,,
   166 F.Supp.2d 647, 650 (D.Conn.2001) ................................................................................... 9

Peters v. City of Stamford,
   No. 99 Civ. 764 (CFD), 2003 WL 1343265 (D.Conn. Mar. 17, 2003) .................................... 4

Wellington v. Norwalk Hospital,
   No. 18 Civ. 02143 (WWE), 2019 WL 247578 (D.Conn. June 13, 2019) ................................ 8

Other Authorities

Ct. Gen. Stat. § 46a-100 .................................................................................................................. 2




                                                                     iii
           Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 4 of 183




          Plaintiffs Mia Castro, M.D., Heidi Boules, M.D, Ashley Eltorai, M.D., Jodi-Ann Oliver,

M.D., Lori-Ann Oliver, M.D., and Elizabeth Reinhart, M.D. respectfully submit this reply

memorandum of law in further support of their motion to amend (Dkt. No. 54-56, the “Motion to

Amend”) and in response to the opposition to this motion filed by Defendant Manuel Lopes

Fontes, M.D. (“Fontes”). See Dkt. No. 57. For the reasons stated below, Plaintiffs’ Motion to

Amend should be granted.

I.        Three Plaintiffs Have Obtained Releases of Jurisdictions (“ROJ”) from CHRO
          Over Fontes as it Pertains to their Claims, and the Remaining Three Plaintiffs
          Anticipate Receiving ROJs Shortly

          For the most part Fontes hangs his futility argument with respect to the proposed Second

Amended Complaint on the thin reed that Plaintiffs have not obtained proper subject matter

jurisdiction for this Court with respect to their state law claims because such jurisdiction has not

been released by the governing state agency. As nothing could be further from the truth, that

futile reed cannot hold. While, Plaintiffs acknowledge that they mistakenly asserted that the

Connecticut Commission on Human Rights and Opportunities (“CHRO”) had issued Releases of

Jurisdiction (“ROJ”) with respect to their claims against Fontes 1 -- indeed, Plaintiffs only

obtained ROJs over Yale University at the time they filed their Motion to Amend -- since

Plaintiffs filed their Motion to Amend, on July 13, 2020, CHRO has issued ROJs for the CFEPA

claims against Fontes asserted by Plaintiffs Boules, Jodi-Ann Oliver, and Lori-Ann Oliver. See

Exhibit (“Ex.”) 1. Therefore, as of the instant filing, the Court unquestionably has subject matter

jurisdiction over the CFEPA claims against Fontes asserted by Plaintiffs Boules, Oliver, and

Oliver.

          The remaining three Plaintiffs -- Mia Castro, Ashley Eltorai, and Elizabeth Reinhart -- all

requested ROJs from CHRO regarding their claims against Fontes at the same times as the other
1
          Plaintiffs sincerely apologize to the Court for any confusion their error has caused.

                                                            1
         Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 5 of 183




Plaintiffs. Accordingly, we anticipate that CHRO will issue similar ROJs to Plaintiffs Castro,

Eltorai, and Reinhart in the coming days. Of course, Plaintiffs will immediately notify the Court

as soon as these remaining ROJs are issued by CHRO.

II.    Plaintiffs’ CHRO Charges Were Filed on December 6, 2019, and Thus are Timely

       “Any person who has timely filed a complaint with the Commission on Human Rights

and Opportunities … and who has obtained a release from the commission … may also bring an

action in the superior court for the judicial district in which the discriminatory practice is alleged

to have occurred.” Ct. Gen. Stat. § 46a-100. To that end, “[a]ny person claiming to be aggrieved

by an alleged discriminatory practice …may, by himself or herself or by such person’s attorney,

make, sign and file with [CHRO] a complaint in writing under oath, which shall state the name

and address of the person alleged to have committed the discriminatory practice, and which shall

set forth the particulars thereof and contain such other information as may be required by the

commission.” Ct. Gen. Stat. § 46a-82. “A complaint [with CHRO] may be filed by delivery in

person, by United States mail or by document or other delivery service, to an office of the

commission,” and the “[t]he date of filing shall be the date the complaint is received by the

commission in one of its offices.” Sec. 46a-54-36a (a-b). While a “complainant is responsible

for the timely filing of a complaint,” “once [CHRO] receives a complaint, the commission’s

failure to promptly record the complaint, shall not affect the validity of the complaint or the

commission’s authority to process the complaint.” Id. at (c).

       Notably, the EEOC/CHRO’s Worksharing Agreement, which Fontes has appended to his

opposition memorandum of law (see Dkt. No. 57-2, at 5-11 (the “Worksharing Agreement”)), is

“designed to provide individuals with an efficient procedure for obtaining redress for their

grievances under appropriate the State of Connecticut and Federal laws.” Worksharing



                                                  2
         Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 6 of 183




Agreement § I(B), Dkt. No. 57-2, at 6. Accordingly, the Worksharing Agreement confirms that

“[i]n order to facilitate the assertion of employment rights, the EEOC and the FEPA 2 each

designate the other as its agent for the purpose of receiving and drafting charges, including those

that are not jurisdictional with the agency that initially receives the charges.” Worksharing

Agreement § II(A), Dkt. No. 57-2, at 6 (emphasis added). As such, the expectation -- given the

agreement between the EEOC and CHRO to serve as each other’s agent for purposes of

receiving charges of discrimination -- plainly is that a complainant’s filing of a charge of

discrimination with one agency, notwithstanding whether that agency even has jurisdiction over

the alleged claims, serves as “recei[pt]” of the charge of discrimination by the other agency.

        Here, notwithstanding Fontes’s “speculation” about when Plaintiffs’ CHRO Charges

should be deemed to have been filed with CHRO, CHRO clearly regards Plaintiffs’ CHRO

Charges as having being filed on December 6, 2019. See Ex. 2 (Plaintiffs’ CHRO Charges

against Fontes). 3 The attendant facts support the conclusion that December 6, 2019 is indeed the

date on which Plaintiffs’ CHRO Charges were filed: (i) Plaintiffs filed Charges of

Discrimination with the EEOC on December 4 and 5, 2019 respectively, which named Yale

University and Fontes, an employee of Yale University, as respondents, and expressly stated that

each Charge of Discrimination was being filed with “Connecticut Commission on Human Rights

and EEOC” (see Dkt. No. 56-1, “Plaintiffs’ EEOC Charges,” pp. 2, 22, 42, 62, 82, and 102)

(emphasis added); 4 and (ii) pursuant to the Worksharing Agreement, the EEOC is the CHRO’s

agent “for [] purpose[s] of receiving [] charges, including those that are not jurisdictional with

2
         The Worksharing Agreement refers to CHRO as “FEPA.”
3
         Even CHRO’s “Case Assessment Review” pertaining to the CHRO Charges of Plaintiffs Boules, Jodi-Ann
Oliver, and Lori-Ann Oliver clearly state the Charges against Fontes were filed on December 6, 2019. See Ex. 3.
4
         There is no dispute that Yale University was served with Plaintiffs’ EEOC Charges as it submitted a
position statement in response to the Charges on January 27, 2020, in which it acknowledged that Yale University
was Fontes’s employer. Amended Complaint (“AC”), Dkt. No. 44, at ¶ 14. While Fontes asserts that he was not
“served” with Plaintiffs’ Charges until May 2013 (see Dkt. No. 50-3), he tellingly does not claim to have been
unaware of or not to have been given a copy of Plaintiffs’ Charges before then.

                                                       3
        Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 7 of 183




the agency that initially received the charges.” Worksharing Agreement § II(A), Dkt. No. 57-2,

at 6 (emphasis added).

       In short, December 6, 2019, is the operative date that should be considered when

determining whether Plaintiffs’ CFEPA claims against Defendants are timely. Accordingly,

each Plaintiff has timely and viable sexual harassment and/or retaliation claims under CFEPA

given that they all have alleged sexually harassing and/or retaliatory actions by Fontes that took

place both within the 180-day period ending on December 6, 2019 (i.e., between June 9, 2019,

and December 6, 2019), as well as a series of similar acts that took place before that time, which

together form one unlawful employment practice and thus may be considered together as one

claim under the “continuing violation doctrine.” See Hudson v. W. N.Y. Bics Div., 73 F. App'x

525, 528 (2d Cir. 2003) (continuing violation doctrine applies when a plaintiff experiences a

“‘continuous practice and policy of discrimination” and as a result, “the commencement of the

statute of limitations period may be delayed until the last discriminatory act in furtherance of

it.’”) (quoting Fitzgerald v. Henderson, 251 F.3d 345, 359 (2d Cir. 2001)); accord Peters v. City

of Stamford, No. 99 Civ. 764 (CFD), 2003 WL 1343265, at *11 (D.Conn. Mar. 17, 2003)

(applying continuing violation theory grounded in federal law to CFEPA claims) 5 To wit:

       1. Plaintiff Reinhart has alleged, inter alia, that: (i) during a May 2019 dinner, Fontes
          flirted profusely with her, including by commenting on her appearance, tried to
          persuade her to drink more alcohol, and at the end of the dinner, tried to kiss her on
          the lips but she was able to move her head so that his lips landed on her cheek and
          side of her mouth. As she tried to escape him, Fontes chased her down on the street
          and tried to get her to come into his car; (ii) in June 2019, at a resident graduation
          ceremony, Fontes came up to her and asked whether she was “going out tonight,” and
          referenced how he had “misbehaved in the past” at a graduation event, alluding to an
          incident in 2016 where a video surfaced of him sexually assaulting an inebriated
          female resident as the two danced at a graduation event. He later came up behind
          Reinhart again, wrapped his arm around and hugged her by the waist, and said
          lewdly, “I can’t wait to see you at Barcelona,” referring to the location where the
          graduation ceremony afterparty would be, while ogling her body up and down.
5
       Unpublished decisions cited to herein are attached as Ex. 4.

                                                        4
 Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 8 of 183




   Reinhart was so terrified and shaken up by Fontes’s behavior that she stayed at a
   female attending physician’s home that night rather than go back to her apartment for
   fear that she might encounter Fontes later that night; (iii) in July 2019, while she was
   in a breakroom, Fontes suddenly came up behind her and unwantedly massaged her
   back and shoulders; (iv) after she made multiple complaints about his sexually
   harassing conduct in late-July and early-August 2019, the Department of
   Anesthesiology appointed Fontes to be its inaugural Vice Chair of Diversity, Equity
   and Inclusion; and (v) in October 2019, during a conference in Florida, Fontes came
   up to her as she was standing outside her hotel, grabbed her arm, linked his arms with
   hers, pulled her towards him and asked her, in an intimidating manner, “so where is
   your partner in crime?” When Reinhart asked him to whom he was referring, Fontes
   identified Plaintiff Eltorai, who too had recently lodged sexual harassment complaints
   against him (AC ¶¶ 190-211);

2. Plaintiff Boules has alleged, inter alia, that: (i) during her own late-2017 interview
   dinner, Fontes sat and spoke uncomfortably close to her; (ii) in mid-2018, Fontes
   cornered her in a restaurant booth and repeatedly and unwantedly touched and groped
   her arm, leg and thigh, and later that night, she observed him harass Plaintiff Jodi-
   Ann Oliver as he sat next to her at dinner and unwantedly touched her; (iii) Fontes
   has made repeated attempts to entice her into having drinks with her outside of work;
   (iv) in mid to late-2018, when they were out together with another colleague, Fontes
   made repeated overtly sexist, sexual and inappropriate comments to her; (v) in
   October 2018, Fontes convinced her to meet him out alone at a restaurant, and
   forcibly and unwantedly kissed her on the lips three or four times that evening, and
   unwantedly touched her body in a sexual manner; (vi) days later, Fontes forcibly and
   unwantedly kissed her on the lips following a staff meeting; (vii) since then, Fontes
   has continuously unwantedly touched and hugged her nearly every time he has seen
   her, including a July 2019 incident during which he unwantedly hugged her, and an
   incident in mid-September 2019 during which he snuck up behind her as she was
   working in an operating room and grabbed both her shoulders, leaned the front of his
   body into her backside, put his cheek on her cheek, whispered into her ear, and asked
   her out for drinks; and (viii) Fontes took no action after she complained to him in
   May and July 2019 about a male surgeon who was harassing her, including by calling
   her a “bitch” and “cunt” (id. at ¶¶ 98-107, 178);

3. Plaintiff Castro has alleged, inter alia, that: (i) beginning in August 2018 and
   continuing into the fall of 2018, Fontes repeatedly came behind her while she worked
   in large operating rooms, stood inappropriately and unnecessarily close to her, and
   put his arms on and/or around her shoulders and waist; (ii) in mid-August 2018, while
   the two worked together in an operating room, he made repeated crude jokes to her
   about being an “old man” from whom she could “learn something,” unwantedly
   placed his hand on her shoulder, and suddenly came behind her and put his arm
   around her waist and stood extremely and unnecessarily close to her; (iii) after she
   resisted his advances, Fontes berated and demeaned her when they worked together,
   including an incident where he yelled at and commanded her to degradingly pick up a
   syringe cap that had fallen on the floor rather than tend to an ailing patient; (iv) in

                                        5
 Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 9 of 183




   July and August 2019, Fontes, who was the director of her fellowship, retaliated
   against Castro at the first meaningful opportunity he was presented with by refusing
   to grant her permission to go on a mission trip to Peru, on the contrived and false
   basis that such a trip would prevent her from fulfilling her fellowship requirements;
   and (vii) even after Fontes was later told that the American Board of Anesthesiology
   would approve and accredit such a trip, in late-August 2019, Fontes again
   inexplicably refused to permit Plaintiff Castro to go on this trip unless she used her
   own vacation time. Notably, this last refusal by Fontes came right after Castro lodged
   complaints against him with various Yale officials (id. at ¶¶ 111-24, 208);

4. Plaintiff Eltorai has alleged, inter alia, that: (i) when she told Fontes she was pregnant
   in September 2018, he remarked about her body by saying, “I wonder when you’ll
   start to show – probably very soon, since you have a flat stomach”; (ii) shortly after
   complaining to the Anesthesiology Department’s Chair Dr. Roberta Hines that Fontes
   discriminated against her based on her pregnancy by refusing to support a research
   project because of her upcoming maternity leave, in January 2019, Fontes advised
   Eltorai that she would be unable to meet her unit requirements, and thus unable to
   receive her full salary, because of her upcoming maternity leave, which Dr. Eltorai
   regarded as discriminatory; (iii) one week after Eltorai filed a pregnancy
   discrimination complaint with the Yale University Faculty Affairs Department,
   Fontes and two of his reports met with her to unfairly criticize her performance; (iv)
   in June 2019, weeks after she gave birth, Fontes slowly ogled her body up and down
   and said, “Oh wow you look good” and gave her a long, unwelcomed hug; (v) later
   that evening, Fontes tried to spoon feed Eltorai food from across the table as she held
   hew newborn son; (vi) also that night, after noticing that she was no longer wearing
   her wedding ring, Fontes asked her out to have “a bottle of wine” so he could “tell”
   her his “wisdom about life and divorce (vii) in July 2019, while the two were in his
   office, Fontes got up from his desk, sat uncomfortably close to her, and when the
   meeting ended, gave her an uninvited full body hug in which he pressed his pelvis
   against hers; (viii) later in July 2019, Fontes snuck up behind her while she was in a
   breakroom and began to massage her neck unwantedly; (ix) in August 2019, while
   she was working in the hospital, Fontes came up to her, stood uncomfortably close,
   and unwantedly touched her shoulder while speaking with her in a flirtatious manner
   in front of a patient’s family; and (x) a few weeks week after complaining about
   Fontes’s sexually harassing behavior and other misconduct, in mid-August 2019,
   Fontes along with Dr. Hines and two other colleagues, banned Eltorai from
   continuing to work in the Intensive Care Unit (“ICU”) (id. at ¶¶ 127-160);

5. Plaintiff Lori-Ann Oliver has alleged, inter alia, that: (i) throughout her employment,
   Fontes has repeatedly, nearly every time they have run into each other, come up
   behind her and inappropriately and unwantedly hug and touch her body, including by
   grabbing her shoulders, lower back and waist, pull her towards him, and put his face
   close to hers, violating her personal space; (ii) in April 2019, after witnessing Fontes
   sexually harass her sister, Plaintiff Jodi-Ann Oliver, during a dinner for a potential
   new physician hire, including by giving her sister an unwanted kiss on the lip, Fontes
   then turned around and grabbed her by the arms, pulled her towards him, forced his

                                         6
       Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 10 of 183




           tongue down her mouth and kissed her on the lips; (iii) throughout her employment,
           multiple times a year, Fontes would make inappropriate sexual comments, including
           about how “skinny” she looked and how “nice” her “shape” was; (iv) in the fall of
           2018, Fontes unwantedly grabbed her around the waist, which prompted her to
           complain that Fontes inappropriately touched her and other female employees to the
           Division Chief of the Pain Management section of the Department of Anesthesiology;
           and (v) even after the April 2019 incident in which Fontes unwantedly groped and
           kissed her, Fontes continued to inappropriately touch and grab her nearly every time
           he encountered her, including an incident in October 2019 when the two were both at
           a conference in Florida and Fontes came up to her, unwantedly squeezed her by the
           shoulders, and put his hand on her back and around her waist (id. at ¶¶ 168, 183-186);
           and

       6. Plaintiff Jodi-Ann Oliver has alleged, inter alia, that: (i) throughout her employment,
          which began in 2012 and continues to the present, Fontes has repeatedly come up
          behind her and inappropriately and unwantedly touched her bodies, including her
          back and shoulders, (ii) during a 2016 work retreat, Fontes continually touched her
          lower back, slipped his hand down her backside, and unwantedly and inappropriately
          hugged her; (iii) in 2017, after she injured her wrist and requested workplace
          accommodations, Fontes called her a “malingerer,” told her to “shut up” and to “shut
          the fuck up,” and that he would “fire [her] if [she] ke[pt] talking”; (iv) in late-2017,
          Fontes tried to have her kicked off a fellowship committee and accused her of being a
          “malingerer”; (v) in mid-2018, at a colleague’s going away dinner, she observed
          Fontes inappropriately touch Plaintiff Boules’s body; (vi) later that night, Fontes sat
          next to her during dinner and repeatedly and unwantedly rubbed her arm and back,
          and whispered sexual advances in her ear and made comments about her figure and
          health such as, “that’s why you stay so thin,” and referred to her as his “island girl”;
          and (vii) in April 2019, during a dinner with a potential new physician hire, Fontes
          continuously flirted with her throughout the evening, repeatedly leaned in towards her
          and commented on her “nice skin,” “soft skin,” “great figure,” how she smelled
          “really nice,” was “very thin,” was a “pretty Caribbean girl,” and asked her “do you
          work out?”, unwantedly rubbed her arms, neck, back and shoulders, and at the end of
          the night, tried to get her to go home with him, and then gave her an unsolicited kiss
          on then lips while hugging her and putting his hands all over her body (id. at ¶¶ 168-
          182).

       Based on CHRO’s decision, Plaintiffs’ CHRO Charges were deemed filed as of

December 6, 2019, which is plainly when it appears CHRO actually received Plaintiffs’

complaints. It is respectfully submitted that for the purposes of this motion, the Court should as

well. It is irrelevant that CHRO later requested that Plaintiffs submit CHRO-specific forms to

supplement their previously filed charges in order for CHRO to serve the charges on Defendants



                                                7
         Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 11 of 183




given that, nevertheless, CHRO acknowledged that Plaintiffs’ charges were filed with CHRO at

the same time they were filed with the EEOC by dating them as having been filed on December

6, 2019. AC ¶ 15. Therefore, Plaintiffs’ CHRO Charges are unquestionably timely and this

Court will have jurisdiction to hear Plaintiffs’ CFEPA claims against Fontes, both as these

claims relate to events that occurred within 180 days of December 6, 2019, as well as to events

that occurred prior to that period but are part and parcel to Plaintiffs’ claims pursuant to the

continuing violation doctrine. See Peters, 2003 WL 1343265, at *11 (applying continuing

violation theory grounded in federal law to CFEPA claims). 6

III.     Fontes is Liable for Aiding and Abetting the Unlawful Conduct Alleged Against
         Yale University and Yale New Haven Hospital

         Fontes’s assertion that he cannot be individually liable for “aiding and abetting”

violations of CFEPA claims because the underlying claims “involve allegation[s] that he,

himself, sexually harassed Plaintiffs” (Dkt. No. 57, at 9) is without merit. Plaintiffs allege that

they were subject to an unlawful, hostile sexualized work environment that, while Fontes was

certainly a main perpetrator, other supervisors at Yale University, including the Department of

Anesthesiology’s Chair, Roberta Hines, M.D. and countless high-ranking officials (the vast

majority of whom held dual roles with Yale New Haven Hospital) are alleged to have been

aware of Fontes’s harassing behavior but did nothing to deter or address his continuing conduct.

See, e.g., AC ¶¶ 203-07 (Plaintiff Reinhart complaining to two Yale University supervisors, who

notify Dr. Hines of her complaints, but yet Fontes is promoted to become Vice Chair of

6
          The cases Fontes cites in footnote 7 of his opposition papers (Dkt. No. 57, at 6) in support of his assertion
that this Court will not have jurisdiction over Plaintiffs’ CFEPA claims are all inapposite and do not concern facts
such as those at issue here, which establish that CHRO considers Plaintiffs’ CHRO Charges to have been filed on
December 6, 2019. See Edwards v. William Raveis Real Estate, Inc., No. 08 Civ. 1907 (JCH), 2009 WL 1407233
(D. Conn. May 19, 2018) (plaintiff never filed complaint with CHRO); Cenac v. Department of Mental Health and
Addiction Services, No. 17 Civ. 683 (AWT), 2018 WL 8371549 (D.Conn. Feb. 28, 2019) (no claim by plaintiff that
he filed CHRO complaint at any time); Wellington v Norwalk Hospital, No. 18 Civ. 02143 (WWE), 2019 WL
247578 (D.Conn. June 13, 2019) (plaintiff failed to bring his claim to CHRO).


                                                           8
        Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 12 of 183




Diversity, Equity and Inclusion shortly thereafter). In addition, and as just one example of how

Fontes aided and abetted others at Yale University carry out the unlawful conduct alleged by

Plaintiffs, Plaintiff Eltorai alleges that she was retaliated against for engaging in protected

activity by being banned from working in the ICU by Fontes, Dr. Hines and two other Yale

supervisory employees. AC ¶¶ 143-45. Unquestionably, Fontes “aided and abetted” the alleged

retaliation against Dr. Eltorai carried out both by him and others.

       Notably, courts in Connecticut have held that an individual can be held liable as an “aider

and abettor” under CFEPA even where their conduct may form the crux of the plaintiff’s

underlying claims. See Jones v. Gem Chevrolet, 166 F.Supp.2d 647, 650 (D.Conn.2001)

(individual may aid and abet employer’s discrimination even where discrimination is based on

individual’s conduct, as “individual liability is particularly applicable to supervisors in the use of

their authority, even where the employer’s liability is derived from the supervisor’s wrongful

conduct”); Hampton v. Diageo North America, Inc., No. 04 Civ. 346 (PCD), 2008 WL 350630,

at *13 (D.Conn. Feb. 7, 2008) (denying summary judgment on aiding and abetting claim; “while

Waller's actions are certainly the primary source for the Company's liability, Plaintiffs have also

offered evidence that Waller's discrimination was sanctioned or invited by the Company's

values”).

       Accordingly, Plaintiffs will be able to allege viable CFEPA aiding and abetting claims

against Fontes were they granted leave to file their proposed Second Amended Complaint.

IV.    Plaintiffs Castro and Eltorai Have Viable Retaliation Claims That are Not Time-
       Barred

       For the reasons set forth in Section II, supra, the retaliation claims of Plaintiffs Castro

and Eltorai would not be time-barred as they both allege that Fontes engaged in adverse

retaliatory actions against them within the 180 days preceding their December 6, 2019, CHRO

                                                  9
         Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 13 of 183




Charge filings. See AC ¶ 144 (Eltorai alleging that she was banned from working in the ICU in

August 2019); ¶¶ 119 (Castro alleging that Fontes refused to approve her request that an

anticipated mission trip to Peru be credited towards her fellowship requirements in July and

August 2019). 7 Moreover, as explained in Plaintiffs’ omnibus memorandum of law in opposition

to Defendants’ motion to dismiss, these same retaliation claims are, indeed, viable as Plaintiffs

Castro and Eltorai have sufficiently alleged that they engaged in protected activity and suffered

adverse employment actions as a result. See Dkt. No. 61 at 27-31.

                                                 CONCLUSION

         For the reasons set forth herein, Plaintiffs respectfully request that their Motion to Amend

be granted in its entirety and the Court afford Plaintiffs such other and further relief as it deems

appropriate.

Dated: July 14, 2020
       New York, New York                                       Respectfully submitted,

                                                                MADSEN, PRESTLEY & PARENTEAU,
                                                                LLC

                                                                Todd D. Steigman (CT 26875)

                                                                402 Asylum Street
                                                                Hartford, CT 06103
                                                                Tel: (860) 246-2466
                                                                Fax: (860) 246-1794
                                                                tsteigman@mppjustice.com

                                                                WIGDOR LLP

                                                                By:

                                                                Douglas H. Wigdor
                                                                (admitted pro hac vice)
                                                                Michael J. Willemin
                                                                (admitted pro hac vice)

7
         Plaintiffs do not contest that Fontes is not individually liable for Plaintiffs’ CFEPA gender discrimination
claim.

                                                          10
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 14 of 183




                                    Parisis G. Filippatos
                                    (admitted pro hac vice)
                                    Tanvir H. Rahman
                                    (admitted pro hac vice)

                                    85 Fifth Avenue
                                    New York, NY 10003
                                    Telephone: (212) 257-6800
                                    Facsimile: (212) 257-6845
                                    dwigdor@wigdorlaw.com
                                    mwillemin@wigdorlaw.com
                                    pfilippatos@wigdorlaw.com
                                    trahman@wigdorlaw.com
                                    Counsel for Plaintiffs




                               11
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 15 of 183




                     Exhibit 1
          Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 16 of 183




                                      STATE OF CONNECTICUT
              COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Heidi Boules
COMPLAINANT                                                         CHRO No. 2030543

vs.

Dr. Manuel Lopes Fontes
RESPONDENT

                                       RELEASE OF JURISDICTION
The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN. STAT.
§ 46a-100 against the Respondent in the Superior Court for the judicial district in which the discriminatory
practice is alleged to have occurred, in which the Respondent transacts business or in which the Complainant
resides. If this action involves a state agency or official, it may be brought in the Superior Court for the judicial
district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov
or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT TO
CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless circumstances tolling
the statute of limitations are present.



 DATE: 7/13/20
 22020
  2020                                                      Tanya A. Hughes, Executive Director

 33131,31,
 2020
Service:
Complainant’s counsel: tsteigman@mppjustice.com
Respondent’s counsel: rbmitchell@mitchellandsheahan.com
          Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 17 of 183




                                      STATE OF CONNECTICUT
              COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Lori-Ann Oliver
COMPLAINANT                                                         CHRO No. 2030531

vs.

Dr. Manuel Lopes Fontes
RESPONDENT

                                       RELEASE OF JURISDICTION
The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN. STAT.
§ 46a-100 against the Respondent in the Superior Court for the judicial district in which the discriminatory
practice is alleged to have occurred, in which the Respondent transacts business or in which the Complainant
resides. If this action involves a state agency or official, it may be brought in the Superior Court for the judicial
district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov
or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT TO
CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless circumstances tolling
the statute of limitations are present.



 DATE: 7/13/20
 22020
  2020                                                      Tanya A. Hughes, Executive Director

 33131,31,
 2020
Service:
Complainant’s counsel: tsteigman@mppjustice.com
Respondent’s counsel: rbmitchell@mitchellandsheahan.com
          Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 18 of 183




                                      STATE OF CONNECTICUT
              COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Jodi-Ann Oliver
COMPLAINANT                                                         CHRO No. 2030534

vs.

Dr. Manuel Lopes Fontes
RESPONDENT

                                       RELEASE OF JURISDICTION
The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN. STAT.
§ 46a-100 against the Respondent in the Superior Court for the judicial district in which the discriminatory
practice is alleged to have occurred, in which the Respondent transacts business or in which the Complainant
resides. If this action involves a state agency or official, it may be brought in the Superior Court for the judicial
district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov
or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT TO
CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless circumstances tolling
the statute of limitations are present.



 DATE: 7/13/20
 22020
  2020                                                      Tanya A. Hughes, Executive Director

 33131,31,
 2020
Service:
Complainant’s counsel: tsteigman@mppjustice.com
Respondent’s counsel: rbmitchell@mitchellandsheahan.com
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 19 of 183




                     Exhibit 2
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 20 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 21 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 22 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 23 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 24 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 25 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 26 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 27 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 28 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 29 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 30 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 31 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 32 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 33 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 34 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 35 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 36 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 37 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 38 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 39 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 40 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 41 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 42 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 43 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 44 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 45 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 46 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 47 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 48 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 49 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 50 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 51 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 52 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 53 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 54 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 55 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 56 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 57 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 58 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 59 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 60 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 61 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 62 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 63 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 64 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 65 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 66 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 67 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 68 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 69 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 70 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 71 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 72 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 73 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 74 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 75 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 76 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 77 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 78 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 79 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 80 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 81 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 82 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 83 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 84 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 85 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 86 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 87 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 88 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 89 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 90 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 91 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 92 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 93 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 94 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 95 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 96 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 97 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 98 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 99 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 100 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 101 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 102 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 103 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 104 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 105 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 106 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 107 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 108 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 109 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 110 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 111 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 112 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 113 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 114 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 115 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 116 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 117 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 118 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 119 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 120 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 121 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 122 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 123 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 124 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 125 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 126 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 127 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 128 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 129 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 130 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 131 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 132 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 133 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 134 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 135 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 136 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 137 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 138 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 139 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 140 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 141 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 142 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 143 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 144 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 145 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 146 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 147 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 148 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 149 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 150 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 151 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 152 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 153 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 154 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 155 of 183
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 156 of 183




                     Exhibit 3
      Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 157 of 183




                         STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




                          CASE ASSESSMENT REVIEW

Heidi Boules
COMPLAINANT

VS.

Dr. Manuel Lopes Fontes
RESPONDENT

 CHRO NO. 2030543                            DATE FILED: DECEMBER 6, 2019


Connecticut law requires the Commission on Human Rights and Opportunities (CHRO)
to conduct a case assessment review (CAR) of this complaint. The purpose of the CAR
review is to determine whether the complaint should be retained for further processing or
dismissed.

The CHRO has conducted a thorough review of the file and has dismissed the complaint
for the following reason(s):

      ☒      The complaint fails to state a claim for relief because:

      The Complainant alleges that the Respondent, Dr. Manual Lopes Fontes,
      discriminated against her by sexually harassing her, retaliating against her, and by
      discriminating against her in the terms and conditions of her employment. As a
      general matter, Connecticut law does not impose liability on an individual for
      discriminatory employment practices. The exception to this is if that individual is
      alleged to have retaliated against a complainant based on their prior opposition to
      discrimination or if they have aided and abetted the discrimination of another.
      Neither of those exceptions apply here. While there are allegations of retaliation in
      the complaint, those allegations are focused on the Respondent’s conduct directed
      towards Dr. Mia Castro and Dr. Ashley Eltorai, not the Complainant. As for
      allegations of aiding and abetting, those allegations are not specifically made in
      the complaint. Even if they were, the Respondent was acting as the Complainant’s
      supervisor and is therefore an agent of Yale New Haven Hospital. Given that, his

                                       Page 1 of 2
      Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 158 of 183




      actions are properly attributable to the employer rather than to him as an individual.
      As there are no allegations that could create liability for Dr. Fontes in his individual
      capacity, the complaint must be dismissed for failure to state a claim for which
      relief can be granted.

      ☐         The complaint is frivolous on its face because:

      ☐         The respondent is exempt because:

      ☐         There is no reasonable possibility that investigating the complaint will result
                in a finding of reasonable cause because:
As this complaint was dismissed, a release of jurisdiction allowing the complainant to
bring a civil action in court has been attached to this notice.


July 13, 2020
Dated:

Commission on Human Rights and Opportunities
450 Columbus Boulevard, Suite 2
Hartford, CT 06103




                                          Page 2 of 2
      Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 159 of 183




                         STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




                          CASE ASSESSMENT REVIEW

Jodi-Ann Oliver
COMPLAINANT

VS.

Dr. Manuel Lopes Fontes
RESPONDENT

 CHRO NO. 2030534                            DATE FILED: DECEMBER 6, 2019


Connecticut law requires the Commission on Human Rights and Opportunities (CHRO)
to conduct a case assessment review (CAR) of this complaint. The purpose of the CAR
review is to determine whether the complaint should be retained for further processing or
dismissed.

The CHRO has conducted a thorough review of the file and has dismissed the complaint
for the following reason(s):

      ☒      The complaint fails to state a claim for relief because:

      The Complainant alleges that the Respondent, Dr. Manual Lopes Fontes,
      discriminated against her by sexually harassing her, retaliating against her, and by
      discriminating against her in the terms and conditions of her employment. As a
      general matter, Connecticut law does not impose liability on an individual for
      discriminatory employment practices. The exception to this is if that individual is
      alleged to have retaliated against a complainant based on their prior opposition to
      discrimination or if they have aided and abetted the discrimination of another.
      Neither of those exceptions apply here. While there are allegations of retaliation in
      the complaint, those allegations are focused on the Respondent’s conduct directed
      towards Dr. Mia Castro and Dr. Ashley Eltorai, not the Complainant. As for
      allegations of aiding and abetting, those allegations are not specifically made in
      the complaint. Even if they were, the Respondent was acting as the Complainant’s
      supervisor and is therefore an agent of Yale New Haven Hospital. Given that, his

                                       Page 1 of 2
      Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 160 of 183




      actions are properly attributable to the employer rather than to him as an individual.
      As there are no allegations that could create liability for Dr. Fontes in his individual
      capacity, the complaint must be dismissed for failure to state a claim for which
      relief can be granted.

      ☐         The complaint is frivolous on its face because:

      ☐         The respondent is exempt because:

      ☐         There is no reasonable possibility that investigating the complaint will result
                in a finding of reasonable cause because:
As this complaint was dismissed, a release of jurisdiction allowing the complainant to
bring a civil action in court has been attached to this notice.


July 13, 2020
Dated:

Commission on Human Rights and Opportunities
450 Columbus Boulevard, Suite 2
Hartford, CT 06103




                                          Page 2 of 2
      Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 161 of 183




                         STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




                          CASE ASSESSMENT REVIEW

Lori-Ann Oliver
COMPLAINANT

VS.

Dr. Manuel Lopes Fontes
RESPONDENT

 CHRO NO. 2030531                            DATE FILED: DECEMBER 6, 2019


Connecticut law requires the Commission on Human Rights and Opportunities (CHRO)
to conduct a case assessment review (CAR) of this complaint. The purpose of the CAR
review is to determine whether the complaint should be retained for further processing or
dismissed.

The CHRO has conducted a thorough review of the file and has dismissed the complaint
for the following reason(s):

      ☒      The complaint fails to state a claim for relief because:

      The Complainant alleges that the Respondent, Dr. Manual Lopes Fontes,
      discriminated against her by sexually harassing her, retaliating against her, and by
      discriminating against her in the terms and conditions of her employment. As a
      general matter, Connecticut law does not impose liability on an individual for
      discriminatory employment practices. The exception to this is if that individual is
      alleged to have retaliated against a complainant based on their prior opposition to
      discrimination or if they have aided and abetted the discrimination of another.
      Neither of those exceptions apply here. While there are allegations of retaliation in
      the complaint, those allegations are focused on the Respondent’s conduct directed
      towards Dr. Mia Castro and Dr. Ashley Eltorai, not the Complainant. As for
      allegations of aiding and abetting, those allegations are not specifically made in
      the complaint. Even if they were, the Respondent was acting as the Complainant’s
      supervisor and is therefore an agent of Yale New Haven Hospital. Given that, his

                                       Page 1 of 2
      Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 162 of 183




      actions are properly attributable to the employer rather than to him as an individual.
      As there are no allegations that could create liability for Dr. Fontes in his individual
      capacity, the complaint must be dismissed for failure to state a claim for which
      relief can be granted.

      ☐         The complaint is frivolous on its face because:

      ☐         The respondent is exempt because:

      ☐         There is no reasonable possibility that investigating the complaint will result
                in a finding of reasonable cause because:
As this complaint was dismissed, a release of jurisdiction allowing the complainant to
bring a civil action in court has been attached to this notice.


July 13, 2020
Dated:

Commission on Human Rights and Opportunities
450 Columbus Boulevard, Suite 2
Hartford, CT 06103




                                          Page 2 of 2
Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 163 of 183




                     Exhibit 4
              Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 164 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

                                                                    non-moving parties. See       Terry v. Ashcroft, 336 F.3d 128,
                  2008 WL 350630                                    139 (2d Cir.2003).
    Only the Westlaw citation is currently available.
     United States District Court, D. Connecticut.
                                                                    A. Background on Defendants
               Meredith G. HAMPTON and                              Diageo, a manufacturer, marketer, and distributor of alcoholic
               George Strakosch, Plaintiffs,                        beverages, was formed in December 1997 with the merger
                           v.                                       of Guinness and Grand Metropolitan. Until April 2001,
            DIAGEO NORTH AMERICA, INC.                              Diageo conducted its national brand marketing from its
                                                                    offices in Stamford, Connecticut. This practice was referred
              and Mark Waller, Defendants.
                                                                    to as “Regional Brand Strategy,” but in fact the nationwide
                     No. 3:04cv346(PCD).                            strategies for marketing each beverage were developed in
                               |                                    Stamford and implemented by regional field offices, with
                         Feb. 7, 2008.                              local variations as appropriate.

Attorneys and Law Firms                                             In April 2001, Diageo discontinued this practice and replaced
                                                                    it with five regional In–Market Companies (“IMCs”). Each
Burton Kainen, Kainen, Escalera & McHale, PC, Hartford,
                                                                    IMC was assigned lead responsibility for developing and
CT, Jane Boucher Monahan, Farmington, CT, for Plaintiffs.
                                                                    implementing national brand marketing strategies for the
Carla R. Walworth, Frances M. Nicastro, Paul, Hastings,             products with the strongest market in that region. For
Janofsky & Walker, New York, NY, Kenneth William Gage,              example, there is reportedly a large market for Cuervo tequila
Paul, Hastings, Janofsky & Walker, LLP, Chicago, IL, Sandra         in the Western states, so responsibility for developing national
K. Lalli, Sarah Elizabeth Graves, Paul, Hastings, Janofsky &        brand marketing strategy for Cuervo was assigned to the West
Walker, Stamford, CT, for Defendants.                               IMC.

                                                                    In June 2002, Diageo underwent another significant
                                                                    reorganization of its marketing functions, with a return
RULING ON MOTIONS FOR SUMMARY JUDGMENT
                                                                    to centralized development of national marketing strategy
PETER C. DORSEY, District Judge.                                    through the Consumer Strategy and Marketing group
                                                                    (“CSM”), again located in Stamford, Connecticut. During the
 *1 Plaintiffs bring this action alleging violations of the Age     summer of 2002, Defendant Mark Waller became the new
Discrimination in Employment Act (“ADEA”), 29 U.S.C.                senior executive of marketing and head of CSM, with the
§§ 621, et seq., the Connecticut Fair Employment Practices          title Executive Vice President for Consumer Strategy and
                                                                    Marketing for Diageo North America. Before assuming this
Act (“CFEPA”),        Conn. Gen.Stat. §§ 46a–60, et seq., and
                                                                    position, Waller had served as the head of the Central IMC
breach of contract. Defendants Diageo North America, Inc.
                                                                    in Chicago.
(“Diageo” or the “Company”) and Mark Waller move for
summary judgment on all counts pursuant to Rule 56 of
                                                                    In conjunction with the marketing restructuring, Diageo had
the Federal Rules of Civil Procedure, arguing that none of
                                                                    positions available for a number of Director-level (Level
Plaintiffs' claims give rise to a triable issue of material fact
                                                                    4) jobs, including Director of Popular Brands, Director of
and that the claims are unsustainable as a matter of law. For
                                                                    High Energy, Director of Cuervo, Director of Category
the reasons stated herein, Defendants' Motions for Summary
                                                                    Management Brands, and Director of Captain Morgan Rums.
Judgment as to Plaintiffs Meredith Hampton [Doc. No. 78]
                                                                    The Director of High Energy position was initially posted
and George Strakosch [Doc No. 81] are granted in part and
                                                                    as two separate positions that were later combined, and the
denied in part.
                                                                    Director of Captain Morgan Rums position was not posted
                                                                    because it became available only after a “lean-in” candidate
I. BACKGROUND                                                       declined the position. 1 Director-level employees such as
Because this case is at the summary judgment stage, this Court      Plaintiffs who were not selected for these or other available
views the record in the light most favorable to Plaintiffs as the   positions risked being left without jobs at Diageo because


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 165 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

their current positions would be eliminated following the        no indication that anything regarding age was said during the
restructuring. The Company made general assurances in its        interview.
online “Resourcing Process” web-page regarding the fairness
of the application and hiring process, and stated that all       Hampton was informed by Waller on July 8, 2002 that she
positions would be posted. As discussed in more detail           had not been selected for any of the three positions for which
below, Plaintiffs each applied for some of these jobs and had    she applied or may have been considered. Hampton was 46
interviews, led by Waller, for those positions on June 26 and    at the time. Director of Popular Brands was filled by Pamela
27, 2002, and did not receive job offers for those positions.    Whiteside, age 38; Director of High Energy was filled by
                                                                 Jennifer Van Ness, age 34; and Director of Captain Morgan
                                                                 Rums was filled by Jennifer Young, age 29. Alan Weber,
B. Background on Plaintiff Meredith G. Hampton                   who had interviewed Hampton along with Waller, allegedly
 *2 Meredith G. Hampton was born on January 13, 1956.            told Hampton on the day she found out that she did not get
She was hired by Diageo's predecessor company Heublein           a position that “[T]he two of us are in the same boat. You
in 1984, at age 28. She was promoted in 1998 at age 42           may have the same problem as I do. You are not a young 35
from Brand Manager, a Level 5 position, to “Brand Strategy       year old.” (Hampton Dep. at 331.) Defendant Waller allegedly
Director, Jose Cuervo Tequilas and Margarita Mix,” a Level       told Hampton that she could apply for other positions but that
4 position. 2 After the Cuervo Regional Brand Strategy Team      all jobs would come back through him, which she took to
she had worked on in Stamford was disbanded and the West         mean that she shouldn't bother applying because he would
IMC took over Cuervo marketing in 2001, Hampton was              prevent her selection. (Hampton Dep. at 239.) Nonetheless,
named at age 45 to be “Director of Marketing, Integration,”      she applied on October 23, 2002 for the Level 4 position
which was also a Level 4 position. Throughout her career, Ms.    of “Director of Innovation,” a position under Waller in the
Hampton received generally positive and in some respects         CSM, for which she was not interviewed (Def.'s R. 56(a)
quite strong job evaluations, which portray her as a hard        (1) Statement, ¶ 23), and which was subsequently filled by
worker who was very committed to the Company.                    Jennifer Young, age 29. This was the same Jennifer Young
                                                                 who had been named Director of Rums four months earlier.
After the plan to recentralize marketing in the CSM was
announced in June 2002, Hampton applied for the positions         *3 In November 2002, Hampton accepted a temporary
of Director of Popular Brands and Director of High Energy.       position within Diageo working on the transition of the Bass
Plaintiffs state that they were instructed by the Company        beer distributorship to another company. From November
to apply for those jobs which they most wanted, rather           2002 until late February 2003, Hampton was relocated to
than apply for all available positions. She was interviewed      the seventh floor, away from the others on the CMS team.
on June 26 or 27, 2002 by Waller and Alan Weber, Vice            She states that the move of her office occurred before
President of Marketing Integration. Defendants claim that        she was assigned to the Bass job. Beginning in November
Waller informed Hampton at the beginning of the interview        2002, she was periodically not invited to CMS lunches and
that she would also be considered for the Director of Captain    meetings and felt that she was not given adequate supervision
Morgan Rums position which had become available on short         for purposes of professional development and performance
notice (Waller Dep. at 66), while Hampton claims that she        management. (Hampton Dep. at 296.) In November 2002,
was not told this during the interview and was only informed     Waller allegedly said to Hampton upon seeing her in the
after the fact that she had been considered, and that she does   hallway that she was “like a bad penny,” which Hampton
not believe that she was in fact considered for that position.   took to mean that he was annoyed that he couldn't get rid
(Pl.'s R. 9(c)(2) Statement of Disputed Facts, P 16; Hampton     of her because she just kept coming back. (Hampton Dep. at
Dep. at 235–236). Hampton describes the interview as “odd,”      247.) On December 4, 2002, Hampton made a report of age
with Waller's questions focusing on her former supervisor Ted    discrimination to Waller and Diageo Human Resources and
Hissey's management style, which Defendants suggest was          filed an age discrimination complaint with the Connecticut
intended to probe Hampton's viewpoints and style regarding       Commission on Human Rights and Opportunities (“CHRO”).
confrontation but which Hampton felt unduly limited her
opportunity to discuss her experience and qualifications for     Hampton claims she had understood the Bass job to be
the positions. (Hampton Dep. at 226–230). However, there is      a lateral transfer, meaning that she would stay at Level 4
                                                                 (Director), but that she subsequently discovered that she



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 166 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

had been demoted to Level 5 (Manager). Diageo contests          would be considered for the unposted Director of Captain
that the Bass job constituted a demotion, highlighting the      Morgan Rums position which had become available when the
undisputed fact that Hampton's salary did not change. In        lean-in candidate had withdrawn at the last minute. Strakosch
response, Hampton points to Diageo's Consumer Strategy and      states that he, like Hampton, was asked questions regarding
Marketing Organization Structure chart, dated December 12,      Ted Hissey's management style, which could not have been
2002, which shows her listed as “Brand Manager: Bass.” As       asked of other applicants because they had not worked for
further evidence that she was no longer a Level 4 Director,     Hissey. Strakosch does not report any reference to age during
Hampton states that she was denied participation in December    the interview.
2002 in the Share Option Plan, when the other Level 4
marketing directors received their options, thus constituting   Strakosch, then age 48, was not selected for any of the three
a change in her compensation. Diageo contends that she was      positions. Director of Cuervo was filled by Carl Swedberg,
denied the options because it was known that her future         age 36; Director of Popular Brands was filled by Pamela
tenure with the company was limited, given that she had not     Whiteside, age 38; and Director of Captain Morgan Rums was
received a permanent offer of employment and given that         filled by Jennifer Young, age 29. Like Hampton, Strakosch
her current Bass position was transitional and temporary. On    has a history of generally positive performance reviews.
January 10, 2003, an email from Director of Lagers Damian       However, with respect to the Director of Cuervo position,
Kernahan referred to Hampton as a “Brand Manager,” which        Defendants state that their contractual relationship with
she contends was how she first learned of her demotion to       Jose Cuervo International (“JCI”) gives JCI decision-making
Manager. She claims this caused her humiliation, noting that    authority about who works on that brand, and that JCI had told
one colleague even called to inquire what had happened to       Diageo that it would not approve Strakosch for the Director of
bring about the demotion.                                       Cuervo position based on their previous working experience
                                                                with him. (Waller Dep. at 63–64, 126–127.)
On April 10, 2003, Diageo responded to Hampton's CHRO
complaint. Upon conclusion of her work on the Bass project,     In July 2002, Strakosch was approached by Mark Waller
Hampton was terminated on June 30, 2003 at age 47.              to inquire whether Strakosch would be interested in the
Hampton filed the Complaint in this case on March 1, 2004.      “Director of Trends and Best Practices” position. The Director
                                                                of Trends and Best Practices job was a Level 4 position,
                                                                placing it on par with those for which Strakosch had applied,
C. Background on Plaintiff George Strakosch                     but he declined it on the basis of his belief that it would
George Strakosch was born on June 16, 1954. He was hired        be “career suicide” to accept the job, given that he wanted
in October 1997 as a consultant and became a full time          to continue to build his career in the brand marketing
employee of Diageo in July 1998, at age 44, assuming            field. Strakosch also states that he was interested in a
the title of North American Strategy Manager for Jose           Brand Innovation Group position for which he never applied
Cuervo Super Premium Tequilas. In 2000, Strakosch settled a     because it was never posted, contrary to the stated policy.
previous age discrimination claim against a former employer,    On October 8, 2002, Waller discussed the temporary Bass
Nielsen Marketing Research. (Strakosch Dep. at 156–157,         job with Strakosch, who was subsequently assigned to the
160.) In late 2000, Strakosch was made “Marketing Manager:      position, along with Hampton. As with Hampton, Strakosch's
Integration,” a Level 5 job. In 2001, at age 47, he was         salary did not change, but he was denied participation in
promoted to “Marketing Director: Integration,” a Level 4        December 2002 in the Share Option Plan, and was moved
job. Strakosch states that he attended a business dinner on     with Hampton to a different floor. Also as with Hampton, it
October 10, 2001 at which Rob Malcolm, the head of Diageo       is not clear whether Strakosch knew that the Bass job was a
Global Marketing, said, “You want young stallions to run your   manager position rather than a Level 4 director position like
business, with a few wise old owls.”                            his previous role, although they do appear to have understood
                                                                that the position was not permanent and would end when the
 *4 After the plan to recentralize marketing in the CSM         project was complete.
was announced in 2002, Strakosch applied for the positions
of Director of Cuervo and Director of Popular Brands. He        On December 4, 2002, Strakosch made an age discrimination
was interviewed on June 26 or 27, 2002 by Waller and Alan       report to Waller and to Diageo Human Resources and filed
Weber. Strakosch states that, contrary to the assertions of     his complaint with the CHRO. On March 26, 2003, Diageo
Defendants, he was not told during the interview that he


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 167 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

responded to Strakosch's CHRO complaint. Strakosch applied
for the position of Director of Crown Royal in July 2003,             A. Age Discrimination
and was interviewed by James Thompson, Vice President of           Defendants move for summary judgment on Plaintiffs' claims,
Marketing, a position under Waller in the CSM. (Ex. EE.)           brought pursuant to the ADEA and CFEPA, that Diageo's
Strakosch was not offered the position, and Jerry Knight, age      failure to select Plaintiffs for newly created lateral positions
34, was selected as Director of Crown Royal. Strakosch was         during the restructuring of the marketing department during
terminated on August 25, 2003, at age 49, and he filed this        the summer of 2002, or for other positions for which they
Complaint on March 1, 2004.                                        later applied, and their subsequent termination in the summer
                                                                   of 2003 upon expiration of their previous positions and
                                                                   the transitional positions to which they had been assigned,
II. STANDARD OF REVIEW                                             constituted discrimination on the basis of age.
 *5 Summary judgment is appropriate only when “the
pleadings, depositions, answers to interrogatories, and            Plaintiffs' age discrimination claims are analyzed under
admissions on file, together with the affidavits, if any, show     the three-step burden shifting framework established by
that there is no genuine issue as to any material fact and
                                                                      McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93
that the moving party is entitled to judgment as a matter
of law.” FED.R.CIV.P. 56©. No genuine issue of material            S.Ct. 1817, 36 L.Ed.2d 668 (1973),   Texas Department of
fact exists and summary judgment is therefore appropriate          Community Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct.
when “the record taken as a whole could not lead a rational        1089, 67 L.Ed.2d 207 (1981), and St. Mary's Honor Center
trier of fact to find for the non-moving party.” Matsushita        v. Hicks, 509 U.S. 502, 519, 524, 113 S.Ct. 2742, 125 L.Ed.2d
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,         407 (1993). See, e.g.,      James v. N.Y. Racing Ass'n, 233
106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). A material fact is          F.3d 149, 153 (2000) (applying McDonnell Douglas to ADEA
one which “might affect the outcome of the suit under the          claims). A plaintiff has the initial burden of establishing a
governing law,” and an issue is genuine when “the evidence         prima facie case of discrimination by showing that, “(I) at
is such that a reasonable jury could return a verdict for          the relevant time the plaintiff was a member of the protected
the nonmoving party.”     Anderson v. Liberty Lobby, Inc.,         class; (ii) the plaintiff was qualified for the job; (iii) the
477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).          plaintiff suffered an adverse employment action; and (iv)
However, “[c]onclusory allegations will not suffice to create      the adverse employment action occurred under circumstances

a genuine issue.”     Delaware & H.R. Co. v. Conrail, 902          giving rise to an inference of discrimination[.]”     Woodman
F.2d 174, 178 (2d Cir.1990). The moving party bears the            v. WWOR–TV, Inc., 411 F.3d 69, 76 (2d Cir.2006). A plaintiff's
burden of establishing that summary judgment is appropriate.       establishment of a prima facie case gives rise to a presumption
Anderson, 477 U.S. at 225. “A defendant need not prove a           of unlawful discrimination, id., and the burden of production
negative when it moves for summary judgment on an issue            shifts to the defendant. If the defendant then proffers a
that the plaintiff must prove at trial. It need only point to      “legitimate, nondiscriminatory reason” for the challenged
an absence of proof on the plaintiff's part, and, at that point,   employment action,     Slattery v. Swiss Reinsurance Am.
plaintiff must ‘designate specific facts showing that there        Corp., 248 F.3d 87, 91 (2d Cir.2001), “the presumption of
is a genuine issue for trial.’ “ Parker v. Sony Pictures           discrimination drops out,”       Roge v. NYP Holdings, Inc.,
Entm't, Inc., 260 F.3d 100, 111 (2d Cir.2001) (quoting             257 F.3d 164, 168 (2d Cir.2001), and the plaintiff must prove
   Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct.          that the legitimate reasons offered by the defendant were
                                                                   “not its true reasons but were a pretext for discrimination.”
2548, 91 L.Ed.2d 265 (1986)); see also Gallo v. Prudential
Residential Servs. Ltd. P'ship, 22 F.3d 1219, 1223–24 (2d          Id. (quoting    Reeves v. Sanderson Plumbing Prods., Inc.,
Cir.1994) (“The moving party may obtain summary judgment           530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)).
by showing that little or no evidence may be found in support      At all times, the ultimate burden of persuasion remains
of the nonmoving party's case.”).                                  with the plaintiff to show that the defendant intentionally
                                                                   discriminated against the plaintiff.    Hicks, 509 U.S. at 507

III. DISCUSSION                                                    (quoting    Burdine, 450 U.S. at 256).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 168 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

                                                                   36, who was selected for Director of Cuervo. In addition,
 *6 To make out a prima facie case of employment                   Craig Joden, age 37, was selected for Director of Category
discrimination under the ADEA, Plaintiffs must show that           Management Brands, the other Level 4 marketing position
(1) they are members of a protected class; (2) they are            available in June 2002, although neither Plaintiff applied
qualified for the jobs; (3) they suffered adverse employment       for this position. Subsequently, in October 2002, Jennifer
action; and (4) the adverse employment action occurred under       Young, age 29, was hired for Director of Innovation, for which
circumstances giving rise to an inference of discrimination.       Plaintiff Hampton applied. Finally, in July 2003, Jerry Knight,
                                                                   age 34, was hired for Director of Crown Royal, for which
   Reeves, 530 U.S. at 142;     Fisher v. Vassar Coll., 114
                                                                   Plaintiff Strakosch applied. Plaintiffs have successfully made
F.3d 1332, 1335 (2d Cir.) (en banc), cert. denied, 522 U.S.
                                                                   a prima facie showing of employment discrimination on the
1075, 118 S.Ct. 851, 139 L.Ed.2d 752 (1998);        Stern v.       basis of age.
Trs. of Columbia Univ., 131 F.3d 305, 311–12 (2d Cir.1997);
   Shumway v. United Parcel Serv., 118 F.3d 60, 64 (2d              *7 Defendants offer several reasons that they selected the
Cir.1997). Plaintiffs' burden at this stage is not an onerous      other candidates rather than Plaintiffs, which, if credited,
one; they merely have to present facts sufficient to give rise     constitute legitimate, non-discriminatory reasons. Defendants
                                                                   assert that the selected candidates had more of the desired
to a presumption of discrimination. See      Burdine, 450 U.S.     skills and experience than Plaintiffs. While the specifics
at 254;    Abdu–Brisson v. Delta Air Lines, Inc., 239 F.3d         vary by position, the justifications include that the selected
456, 467 (2d Cir.2001) (“A plaintiff's burden of establishing      individuals had more experience with marketing the relevant
a prima facie case is de minimis.”).                               brand or category of alcohol; that they had more experience or
                                                                   success with the development and marketing of new products;
Plaintiffs have established that they were at all relevant times   that they had greater familiarity with the geographic region in
over age 40 and therefore are members of the protected             which each product is most popular, particularly through work
class. Plaintiffs' long tenure in marketing positions with the     in an in-market company in that region; and that they were
Company (18 years for Hampton and 4 years for Strakosch            stronger in particular skill sets, such as strategic thinking.
in 2002), with 4 years and one year, respectively, at the same
level (Level 4) as the jobs for which they were applying,          Under the McDonnell Douglas burden-shifting framework,
combined with their positive performance evaluations and           Plaintiffs must proffer evidence to show that Defendants'
the fact that they were selected for interviews in all but         apparently legitimate non-discriminatory reasons are actually
one instance, establishes that the plaintiffs had at least the     a pretext for discrimination. Defendants' assertions that the
minimum qualifications for the positions for which they            candidates they selected were better qualified than Plaintiffs
applied. Plaintiffs suffered an adverse employment action          are undermined by the fact that, in two instances, the
when they were not hired for lateral positions for which they      candidate hired did not have the minimum qualifications
applied, given that their current jobs would be terminated         stated in the job description, whereas Plaintiff(s) did. [Doc.
when the reconfiguration of Diageo's marketing function was        No. 86 at 28–29.] The Director of High Energy job description
complete. Plaintiffs also suffered adverse employment actions      called for eight years of Fast Moving Consumer Goods
when they were arguably demoted to lower level positions           experience, with two years at an advanced manager level.
and then terminated from the Company.                              [Doc. No. 84, Ex. 16.] Jennifer Van Ness, who was selected
                                                                   for that position in 2002, had only six years of such
The following evidence raises an inference of age                  experience, having received her MBA in 1995 [Doc. No.
discrimination. All the candidates selected for the six            90, Ex. Van Ness], while Plaintiff Hampton had as much
positions for which Plaintiffs applied or were considered in       as eighteen years of experience in this area. [Doc. No.
June 2002 and afterward were significantly younger, at 29          90, Ex. Hampton Affidavit, ¶ 5.] The Director of Popular
to 38 years of age, than Plaintiffs, who were ages 46 and 48       Brands job description required an MBA or senior brand
at the time. Specifically, they were Jennifer Van Ness, age        management experience [Doc. No. 84, Ex. 16.]. Pamela
34, who was selected for Director of High Energy; Jennifer         Whiteside, who was selected for the position, lacked an
Young, age 29, who was selected for Director of Captain            MBA, although she did have a Master of Marketing Research.
Morgan Rums; Pamela Whiteside, age 38, who was selected            [Doc. No. 90, Ex. Whiteside]. Ms. Whiteside had only
for Director of Popular Brands; and Carl Swedberg, age             one year of brand marketing experience, as she had been



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 169 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

primarily a market researcher. Id. By contrast, Hampton had       That decision makers in the hiring process and some people
an MBA from Columbia and 21 years of brand marketing              who continued in their jobs essentially unchanged (called
experience, and Strakosch had an MBA from the University          “lean-ins”) were over 40 years old does not preclude
of Virginia and 13 years of brand management experience.          age discrimination against Plaintiffs, as it is possible to
[Doc. No. 86 at 29.] Given that the candidates selected did       discriminate against members of one's own protected class.
not comport with the Company's own description of the
                                                                  See    Oncale v. Sundowner Offshore Servs., 523 U.S. 75, 78,
job requirements, this procedural irregularity supports an
inference that the qualification-based reason given for the       118 S.Ct. 998, 140 L.Ed.2d 201 (1998), quoting Castaneda
selection was pretextual.                                         v. Partida, 430 U.S. 482, 499, 97 S.Ct. 1272, 51 L.Ed.2d 498
                                                                  (1977) (“Because of the many facets of human motivation,
Since Plaintiffs were ten to twenty years older than the          it would be unwise to presume as a matter of law that
candidates selected, Plaintiffs generally had more years of       human beings of one definable group will not discriminate
marketing experience at Diageo and with other companies           against other members of their group.”). Indeed, the alleged
than did the people hired. However, the parties debate            statement by Rob Malcolm, the head of Diageo Global
extensively the particular relevance to the posted jobs of        Marketing, that “You want young stallions to run your
the various types of experience possessed by each selected        business, with a few wise old owls” could be taken to evince
candidate as compared with that of Plaintiffs.                    an institutional preference for an age disparity between upper
                                                                  level management and the remainder of employees.
 *8 Plaintiffs question the credibility of Defendants'
emphasis on candidates having had experience in the regions       Plaintiffs have also testified about other comments arguably
where the brands of alcohol for which they would be               suggesting that the rationale offered by Defendants for their
responsible are most popular. Both sides raise numerous           selection of other candidates over Plaintiffs is in fact a pretext
factual issues about which brands or categories of alcohol        for age discrimination, particularly the alleged statement
sell best or are most popular in which regions, suggesting        to Hampton after the interviews by Alan Weber, who had
that any differences in this respect may be negligible, both in   conducted the interviews along with Waller, that “[T]he two
magnitude and in importance. More significantly, Plaintiffs       of us are in the same boat. You may have the same problem
question why regional experience should be an important           as I do. You are not a young 35 year old.” In support of their
factor, especially since it would have been obtained primarily    contention that Diageo has a “culture of age discrimination,”
through the regional IMCs, a company structure which              Plaintiffs point to several other comments and actions, such
lasted only about a year, therefore limiting the duration and     as distribution of lists that contained interviewees' dates of
presumably the value of any regional experience gained            birth, by persons in leadership roles within the company that
through it. Plaintiffs question why, in returning to a national   appear to place an emphasis on age and to prefer younger
brand marketing strategy after a brief experiment with            workers. [Doc. No. 87 at 10–14.] Defendants raise various
the regional strategy, Diageo would emphasize regional            questions about whether these comments were in fact made,
experience in the IMCs, such as that had by many of               whether they were made by or known to persons with
the selected individuals, rather than experience in national      decision-making authority with respect to Plaintiffs' jobs,
marketing, which was the nature of Plaintiffs' positions with     and what meaning and weight should be ascribed to the
the Company before the shift was made to IMCs.                    comments. It is appropriate for a jury as factfinder to make
                                                                  determinations regarding the weight, credibility, and meaning
Where, as here, Plaintiffs raise legitimate questions about       of such comments.
whether the proffered reasons are credible or convincing,
that goes toward establishing that the reason is pretextual.       *9 Six people, all significantly younger than Plaintiffs,
                                                                  were selected for the available positions for which Plaintiffs
   Meiri v. Dacon, 759 F.2d 989, 997 n. 13 (2d Cir.1985)
                                                                  applied, notwithstanding the fact that Plaintiffs had good
(reasonableness of employer's justification for employment
                                                                  records with the Company and were apparently qualified
action is probative on question of pretext). Plaintiffs also
                                                                  for the positions, and arguably more qualified than at
contend that Defendants' explanations for the reasons certain
                                                                  least some of the applicants that were selected. The Court
candidates were selected have shifted over time.
                                                                  does not sit as a “super-personnel department”  Byrnie
                                                                  v. Town of Cromwell Bd. of Educ., 243 F.3d 93, 106 (2d



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 170 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

Cir.2001), and Defendants offer reasons why each applicant         The Second Circuit defines an “adverse employment action”
was selected and why that person's experience was most             as one in which a plaintiff endures a “materially adverse
suitable for the position. However, the alleged comments           change in the terms and conditions of employment.”
suggestive of age discrimination, the inconsistencies between
                                                                      Galabya v. New York City Bd. of Educ., 202 F.3d 636, 640
the job descriptions and the qualifications of certain of the
selected applicants, and the fact that some of the reasons         (2d Cir.2000) (internal citations omitted); see        Williams v.
given for selecting applicants are of questionable credibility     R.H. Donnelley Corp., 368 F.3d 123, 128 (2d Cir.2004). For
and logic mean that Plaintiffs have demonstrated that the          a change in working conditions to be “materially adverse,”
reasons articulated by Defendants for the selections may           it must be “more disruptive than a mere inconvenience
be a pretext for age discrimination. The evidence is strong        or an alteration of job responsibilities.” Id. Employment
enough to support an inference that Plaintiffs may not have        actions that have been deemed sufficiently adverse include
been afforded the same consideration in the hiring/retention       “a termination of employment, a demotion evidenced by
process as younger candidates. Therefore, a genuine issue          a decrease in wage or salary, a less distinguished title, a
of material fact exists as to whether Plaintiffs' age was a        material loss of benefits, significantly diminished material
motivating factor in Defendants' failure to select them for the    responsibilities, or other indices ... unique to a particular
positions for which they applied or were considered, and in        situation.” Id. (ellipsis in original) (citations omitted).
their resulting termination, and the Court is precluded from
granting summary judgment to Defendants on Plaintiffs' age          *10 Plaintiffs suffered adverse employment actions in that
discrimination claims.                                             both were demoted from Level 4 (Director) to Level 5
                                                                   (Manager), with the attendant loss of status and loss of
                                                                   opportunity to receive stock options, although their salaries
B. Retaliation                                                     were not decreased. In addition, Strakosch applied for the
Plaintiffs' claims of retaliation are also analyzed under the      position of Director of Crown Royal in July 2003, and was
three-part burden shifting analysis set forth in   McDonnell       interviewed but not selected. Finally, both Hampton and
Douglas, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668. To           Strakosch were terminated during the summer of 2003.
make a prima facie case of retaliation, Plaintiffs must show
by a preponderance of the evidence (1) that they participated      Plaintiffs also allege a number of other retaliatory actions,
in a protected activity known to Defendants; (2) the existence     including exclusion from meetings, the relocation of
of an adverse employment action; and (3) a causal connection       Plaintiff's offices, and inadequate supervision, among other
between the protected activity and the adverse employment          complaints, some of which started before December
                                                                   4, 2002, and none of which in themselves constitute
action.      Slattery, 248 F.3d at 94. A plaintiff's burden at     an adverse employment actions. For an employment
this stage is de minimus. Id. Once Plaintiff has established       action to be sufficiently adverse, “there must be a link
a prima facie case, the burden shifts to Defendants to show        between the discrimination and some tangible job benefits
that they had a legitimate, non-discriminatory reason for the      such as compensation, terms, conditions or privileges of
adverse employment action. Id. at 94–95. If Defendants are
able to make this showing, then the burden shifts back to          employment.”      Alfano v. Costello, 294 F.3d 365, 373
Plaintiff to prove that the proffered reason is merely a pretext   (2d Cir.2002). Thus, courts have held that the relocation
for unlawful discrimination. Id. at 95.                            of a plaintiff's desk to another location, for example,
                                                                   does not constitute an adverse employment action. See
The Plaintiffs engaged in protected activity when they filed       Sioson v. Knights of Columbus, 160 F.Supp.2d 316, 322
an age discrimination claim with the CHRO on December              (D.Conn.2001).
4, 2002. They notified Mark Waller and Diageo's Human
Resources department. Waller, Suki Balet from Diageo               In order to establish a prima facie case, Plaintiffs must also
Human Resources, and James Thompson subsequently                   show a causal connection between the protected activity
attended a meeting to discuss the age discrimination claims.       and the adverse employment actions. In order for adverse
Therefore, Defendants were aware of Plaintiffs' participation      employment action to be retaliatory, it must occur after
in a protected activity.                                           the protected activity took place. Here, Plaintiffs filed their
                                                                   CHRO claim on December 4, 2002, which was after they
                                                                   began work on the Bass job in November 2002, undermining



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 171 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

their claim that the Bass assignment constituted retaliatory       the termination of their employment upon completion of the
demotion. It is possible that retaliation could begin upon the     Bass project the following summer was a contingency they
employer's discovery of the employee's intent to file a claim or   had agreed to in accepting the Bass jobs in November, and
engage in other protected activity, but before the actual filing   therefore the terminations cannot reasonably be attributed to
took place, but that has not been alleged here.                    retaliation for the December CHRO claim. Even if Hampton
                                                                   and Strakosch had been in permanent positions at the
The issue of whether the Bass job could constitute                 time of filing their CHRO complaint in early December, it
retaliatory demotion is complicated by Plaintiffs' claim that      is questionable whether their terminations seven and nine
they understood when they accepted the Bass position in            months later, respectively, would be sufficiently close in time
November 2002 that it was a lateral move to another Level 4        to the CHRO complaint to demonstrate causation, given that
position. They claim that they only subsequently discovered,       temporal proximity of the adverse action to the protected
through their failure to receive stock options at year end as      activity is a key indicator of retaliation. See Mody v. GE,
Directors usually do, and through a mass email sent out by         2006 U.S. Dist. LEXIS 8611 at *31–32, 2006 WL 413439
the Director of Lagers on January 10, 2003, that their new
                                                                   (D.Conn.2006);     Clark City School Dist. v. Breeden, 532
title was “Manager.” Plaintiffs' contention that they initially
                                                                   U.S. 268, 273–74, 121 S.Ct. 1508, 149 L.Ed.2d 509 (2001).
understood the Bass job to be a lateral move is bolstered by the
fact that their salaries did not change, and therefore they had
                                                                   Plaintiffs' failure to be selected, subsequent to their filing
no immediate notice in November 2002 of any change in rank.
                                                                   of the CHRO claims, for other Diageo positions for which
It is also supported by the fact, highlighted by Defendants,
                                                                   they applied and were qualified, could potentially establish
that “no one told [Plaintiffs that their] title or job level had
                                                                   the causal connection between the protected activity and
officially been changed.” [Doc. No. 82, at 34.] Defendants
                                                                   the adverse employment action that is required to establish
deny that Plaintiffs were demoted. Id. at 33–34. However,
                                                                   a prima facie case of retaliation. However, during her
Plaintiffs have submitted Diageo's organizational charts dated
                                                                   approximately seven months of employment with Diageo
December 2002 that show Plaintiffs labeled as “Manager.”
                                                                   following the filing of her CHRO claim, Plaintiff Hampton
                                                                   did not apply for any positions within the Company. She
 *11 Notwithstanding that there is ample evidence upon
                                                                   asserts that she did not apply because Mark Waller had told
which a reasonable jury could conclude that Plaintiffs were
                                                                   her she could apply but that all decisions would come through
indeed demoted, Plaintiffs do not allege that the Bass jobs
                                                                   him, which she understood to mean that he would make
they accepted in November 2002 were Level 4 jobs that
                                                                   sure she was not selected. Still, absent an application, there
were only subsequently reconstituted as Level 5 jobs in
                                                                   is no adverse employment action, and it is not reasonable
retaliation for their December 2002 CHRO filing. While
                                                                   to hold the Company accountable for Plaintiff's anticipation
Plaintiffs clearly contend that they did not know in November
                                                                   or speculation that she would be retaliated against if she
2002 that the Bass jobs were demotions [Doc. No. 87, at 43],
                                                                   were to apply, at least without more evidence than the single
Plaintiffs don't seem to dispute that, in reality, the jobs were
                                                                   comment, which could be interpreted more than one way, to
indeed demotions from their inception in November 2002,
                                                                   support her assessment.
and they offer no evidence to the contrary. Id. Therefore,
while the demotions themselves and the less than forthright
                                                                    *12 In the approximately nine months he was employed
manner in which they were conducted may be relevant to
                                                                   by Diageo after filing his CHRO claim, Plaintiff Strakosch
the underlying claim of age discrimination, the November
                                                                   applied for only one job, the Director of Crown Royal
demotions cannot reasonably be attributed to retaliation for
                                                                   position, for which he was interviewed and not selected.
the December CHRO claim.
                                                                   Causation can be demonstrated “indirectly by showing that
                                                                   the protected activity was followed closely by discriminatory
Similarly, the Bass jobs were characterized from the start
                                                                   treatment,” “through other evidence such as disparate
as involving transitioning the product to a new distributor,
                                                                   treatment of fellow employees who engaged in similar
and Plaintiffs knew when they accepted the Bass jobs in
                                                                   conduct,” or “directly through evidence of retaliatory animus
November 2002 that these were temporary positions that
would not provide them with permanent employment with              directed against a plaintiff by the defendant.”   De Cintio
Diageo. [Doc. No. 87, at 43.] While they may have hoped to         v. Westchester County Medical Center, 821 F.2d 111, 115
obtain other employment within the company in the interim,         (2d Cir.1987) (internal citations omitted). Strakosch offers



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 172 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

no direct evidence that his failure to get the Crown Royal
job was attributable to retaliatory animus, nor evidence of        *13 In deciding that the supervisor in Bolick was a
disparate treatment of similarly situated employees. While        sole perpetrator who was not aiding and abetting his
causation can be established for the sake of a prima facie case   employer, the court considered the fact that the company
by temporal proximity alone, the gap between Strakosch's          in that case had taken action against the supervisor with
December 4, 2002 complaint and his failure to get the Crown
                                                                  respect to the behavior at issue.    Bolick, 278 F.Supp.2d
Royal job in July 2003 makes the relationship between the
                                                                  at 282. No such evidence of attempts by Diageo to take
two events rather remote.
                                                                  action against Waller for age discrimination exist in this
                                                                  case. To the contrary, Plaintiffs have adduced evidence,
Viewing all factual ambiguities in Plaintiffs' favor, the
                                                                  discussed above, which could be construed as reflecting
Court finds that there is insufficient evidence of any causal
                                                                  a culture of age discrimination within the Company, and
connection between the filing of the CHRO complaint and the
                                                                  in that context, Waller's actions can be seen as motivated
subsequent adverse employment actions.
                                                                  by and responsive to cues regarding Company values, as
                                                                  transmitted from higher up within it. This paints Waller
C. Aiding and Abetting                                            not as a sole perpetrator or rogue discriminator, in which
Plaintiffs also brought an action for Aiding and Abetting Age     case Diageo would be potentially liable for his actions
Discrimination and Retaliation in Violation of Connecticut        only under the doctrine of respondeat superior, pursuant to

Fair Employment Practices Act (CFEPA), Conn. Gen.Stat.                Conn. Gen.Stat. § 46a–60(a)(1), and Waller could not
46a–60(a)(5), as to Defendant Mark Waller, contending that        be said to have aided and abetted himself. While Waller's
Waller aided and abetted his employer and co-defendant            actions are certainly the primary source for the Company's
Diageo North America in its age discrimination. (Compl.¶          liability, Plaintiffs have also offered evidence that Waller's
45.) [Doc. No. 1.] The aiding and abetting claim was not          discrimination was sanctioned or invited by the Company's
among those that Defendants moved to dismiss. [Doc. No.           values. A factfinder could conclude that Waller's actions
19.] Although Defendants move for summary judgment on             assisted Diageo in implementing an organizational preference
“all counts” of Plaintiffs' Complaint [Doc. Nos. 78 & 81],        for younger workers, and in that sense he aided and abetted
Defendants' only argument with respect to the aiding and          age discrimination by the Company.
abetting claim appears in two sentences in a footnote, where
they state that “[t]he aiding and abetting claim against Waller   Alternatively, as Bolick noted, a perpetrator can also be
fails as a matter of law because Plaintiff does not allege        subject to liability for aiding and abetting if acting in concert
discriminatory conduct by any person other than Waller            with others. Bolick, 278 F.Supp.2d at 282, citing Tomka
himself.” [Doc. Nos. 79 & 82 at n. 10, citing  Bolick             v. Seiler Corp., 66 F.3d 1295, 1300–03 (2d Cir.1995)
v. Alea Group Holdings, Ltd., 278 F.Supp.2d 278, 282              (abrogated on other grounds by         Burlington Indus., Inc.
(D.Conn.2003).]                                                   v. Ellerth, 524 U.S. 742, 118 S.Ct. 2257, 141 L.Ed.2d 633
                                                                  (1998)) and Perks v. Town of Huntington, 96 F.Supp.2d 222,
Bolick held that a sole perpetrator cannot be held liable         228 n. 2 (E.D.N.Y.2000) (interpreting the substantially similar
under the CFEPA for aiding and abetting, since by                 New York correlate to CFEPA). To the extent that Waller was
definition a person cannot aid and abet himself. Id. at           not the sole decision maker with respect to the non-selection
282–83. However, “an individual may aid and abet his              of Plaintiffs for the jobs for which they applied, and for their
                                                                  subsequent demotions, he was acting in concert with others
employer's discrimination.”      Id. at 283, n. 5, citing Jones   who had a say in those decisions. By its language, the aiding
v. Gem Chevrolet, 166 F.Supp.2d 647, 650 (D.Conn.2001).           and abetting provision of the CFEPA “appears to contemplate
Furthermore, “[t]his individual liability is particularly         liability towards a party who in some way helps or compels
applicable to supervisors in the use of their authority,
even where the employer's liability is derived from the           another to act in a discriminatory manner.”    Bolick, 278
supervisor's wrongful conduct.” Id., citing Wasik v. Stevens      F.Supp.2d at 282, quoting Wasik, 2000 U.S. Dist. LEXIS
Lincoln–Mercury, Inc., 2000 U.S. Dist. LEXIS 15438, No.           15438, 2000 WL 306048, at *7. A reasonable factfinder could
3:98CV1083, 2000 WL 306048, at *6 (D.Conn. Mar.20,                conclude that Waller exercised his authority to compel or
2000). That is the scenario here.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
              Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 173 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630

                                                                    maintain that Sorrell's statement regarding the goal to
influence others to behave in ways that supported his and
                                                                    proceed fairly, combined with President Clinton's implicit
Diageo's alleged age bias against Plaintiffs.
                                                                    endorsement of that statement through his email distribution
                                                                    of her letter, signified an intent to contract, and that
Given that summary judgment has been granted with respect
                                                                    Defendants' subsequent alleged deviations from certain of the
to the retaliation claim, Waller cannot be held liable for aiding
                                                                    procedures posted on the website, most notably the failure to
and abetting retaliation which has been found not to have
                                                                    post certain positions, constituted breach of contract.
occurred, so summary judgment is granted as to Waller's
aiding and abetting retaliation, but summary judgment is
                                                                    Plaintiffs' argument is not persuasive. It seems doubtful
denied as to Waller's aiding and abetting age discrimination.
                                                                    that Clinton's circulation of Sorrell's letter constitutes an
                                                                    endorsement of the contents thereof that is significant enough
D. Breach of Contract                                               to satisfy the express requirement in Plaintiffs' employment
 *14 The breach of contract claim was limited in the Ruling         contracts that only the Company President or Chairman can
on Defendants' Motion to Dismiss to the Resourcing Process,         modify employees' at-will employment status. Assuming,
a series of web pages which provided information about the          however, that the contents of the letter can be attributed to
online application process and the selection process. A review      Clinton for this purpose, the statement regarding the goal of
of the Resourcing Process documents and consideration of the        fairness is merely aspirational, and in any case fairness is so
context in which they were presented reveals that they do not       subjective that the announcement of the intent to pursue such,
constitute a contract, express or implied, and therefore any        without more, can hardly be the basis for forming a contract
deviation from them cannot constitute breach of contract.           modifying an at-will employment agreement. The Resourcing
                                                                    Process webpage is informational, and neither its content
Plaintiffs both signed contracts agreeing to at-will                nor format can be reasonably construed as contractual.
employment when they were hired. Hampton's employment               Furthermore, the Resourcing Process as described on the
contract additionally stated that “This agreement may be            webpage clearly contemplates that some people will not
amended only in writing signed by the president of UDV NA           receive offers for positions. Under “Selection Process,” it
on behalf of the company,” and Strakosch's stated that “You         reads, “If you are not selected for a position ...” and goes on
understand that no manager or representative of UDV and/or          to discuss severance policies.
its subsidiaries, other than the chairman or president of UDV
Americas, has any authority to enter into any agreement for          *15 Because breach of contract requires both the existence
employment for any specific period of time, or to make any          of a contract and a violation of the terms of that contract,
agreement contrary to the foregoing.” Plaintiffs testified that     and because no reasonable factfinder could conclude that a
they were at-will employees and that they had not received          contract had been formed, summary judgment is granted as
communications from the company president that indicated            to the breach of contract claim.
to them a change in that status.

                                                                    IV. CONCLUSION
Plaintiffs argue that Diageo President Paul Clinton's May 10,
                                                                    For the foregoing reasons, Defendants' Motions for Summary
2002 email, which announced the Resourcing Process and
                                                                    Judgment [Doc. Nos. 78 and 81] are granted in part and
referred employees to an attached letter from Senior Human
                                                                    denied in part. Defendants are awarded summary judgment
Resources Vice President Linda Sorrell for details, was
                                                                    on Plaintiffs' claims of retaliation, aiding and abetting
intended to influence employees not to seek employment with
                                                                    retaliation, and breach of contract. Summary judgment is
other companies because of the statement in her letter that
                                                                    denied with respect to Plaintiffs' claims of age discrimination
“My goal is to make sure that our resourcing process is clear,
                                                                    and aiding and abetting age discrimination.
transparent, and—above all—fair.” The letter then referred
employees to the website which contained information
                                                                    SO ORDERED.
about the procedures that would be used in the resourcing
process through which employees would be selected for
positions in the restructured marketing department. Neither         All Citations
the letter nor the resourcing process website itself contained
a disclaimer of the intent to contract or to modify the             Not Reported in F.Supp.2d, 2008 WL 350630
terms of employees' existing employment contracts. Plaintiffs


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
           Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 174 of 183
Hampton v. Diageo North America, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 350630




                                                   Footnotes


1     A “lean-in” candidate was someone already performing a comparable function who was offered the position
      first.
2     A lower number indicates a higher level position; therefore, a Level 4 job entails more authority than a Level
      5 job.


End of Document                                        © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      11
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 175 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

                                                                   At that time, Peters was denied the permanent position of
                                                                   “Sanitarian II.”
                  2003 WL 1343265
    Only the Westlaw citation is currently available.
                                                                   On May 6, 1997, Peters entered into a letter agreement
     United States District Court, D. Connecticut.
                                                                   with his union and Stamford for a permanent position.
               Gregory PETERS, Plaintiff,                          In accordance with the letter agreement, Peters became a
                          v.                                       “Health Inspector II” at level S–13(A) on the pay scale, and
            CITY OF STAMFORD, Defendant                            another temporary employee, Jane Gibeault (“Gibeault”), a
                                                                   Caucasian, became a “Health Inspector I” at level S–11(E) on
                   No. 3:99–CV–764 CFD.                            the pay scale. The letter agreement did not specify the actual
                             |                                     salaries that correlated to the pay scale figures for Peters and
                      March 17, 2003.                              Gibeault. The letter agreement also provided for the payment
                                                                   of certain “stipends” in December 1997. 3

          RULING ON DEFENDANT'S MOTION                             Peters and Gibeault secured their new, permanent positions
             FOR SUMMARY JUDGMENT                                  with Stamford without the merit testing and selection process.
                                                                   However, presumably in response to the “waiver” of Peters
DRONEY, J.                                                         and Gibeault into these permanent positions, both Peters' and
                                                                   Gibeault's starting salaries were lower than they might have
I. Introduction
                                                                   otherwise been if they had tested into their positions. Also, the
 *1 In this action, plaintiff Gregory Peters (“Peters”) alleges
                                                                   letter agreement resulted in Gibeault's starting salary being
that his current employer, the City of Stamford (“Stamford”)
                                                                   higher than Peters' starting salary, because, though the letter
violated his rights under Title VII of the Civil Rights Act
                                                                   agreement placed Gibeault at a lower grade than Peters on the
of 1964,    42 U.S.C. § 2000e et seq. (“Title VII”), the           pay scale, she was at a higher “step” and was thus initially paid
First and Fourteenth Amendments, and the Connecticut               more because of the overlapping grade system. Subsequently,
Fair Employment Practices Act,         Conn. Gen.Stat. § 46a–      however, in May 1998, Peters' salary became higher than
60(a)(1) (“CFEPA”). Specifically, he alleges that Stamford         Gibeault's, because his “step” in his grade on the pay scale
discriminated against him based on his race and retaliated         increased.
against him on the basis of his opposition to certain
enforcement actions of other health inspectors. The relief         Peters claims that Stamford's hiring him as a “Provisional
requested by Peters includes compensatory damages, punitive        Sanitarian II,” rather than a permanent “Sanitarian II,”
damages, injunctive relief, and costs and reasonable attorney's    paying him a lower starting salary pursuant to the May
fees.                                                              6, 1997 letter agreement, and delay in paying him the
                                                                   stipends were the result of discrimination on the basis
Pending is Stamford's motion for summary judgment [Doc.            of his race and retaliation on the basis of his opposition
# 43].                                                             to certain enforcement actions of other Stamford Health
                                                                   Department employees during his previous employment
                                                                   with Stamford. As to retaliation, Peters claims that, during
II. Background 1                                                   his previous employment with Stamford, he spoke out
Peters, an African–American, was hired by the Department           against certain health inspection activities of his co-
of Health of Stamford (the “Health Department”) on March           workers. Peters claims that he opposed “Sanitarian's wanton
13, 1989 as a health inspector. Peters began at the position       disregard of Director of Health closure notice,” “selective
of “Sanitarian I” and, after an examination, was promoted          enforcement activity against Asian operators,” “policy of
to “Sanitarian II” on March 13, 1991. On February 7, 1994,         Sanitarian demanding operators purchase equipment from
Peters left his employment with Stamford to work for the City      select merchants,” “unfair claims for overtime personal
of Hartford. A few years later, he re-applied for employment       work done on City time,” “manner in which Sanitarians
with Stamford. On October 28, 1996, Stamford re-hired              were assigned overtime,” “destruction and removal of
                                                                   information from Department files,” “police [sic] of barring
Peters as a “Provisional Sanitarian II,” a temporary position. 2
                                                                   non-Caucasions from conducting food service plan review,”



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
              Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 176 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

“falsification of inspection records,” and “being pressured         U.S. 849 (1991); see also Suburban Propane v. Proctor Gas.
to issue permits for projects not in accord with Health             Inc., 953 F.2d 780, 788 (2d Cir.1992). Additionally “[w]here,
regulations.” Def's Ex. 4, Response to ¶ 13.                        as here, the nonmovant bears the burden of proof at trial,
                                                                    the movant can satisfy its burden of production by pointing
 *2 On September 22, 1998, Peters filed a complaint                 out an absence of evidence to support an essential element
with the Connecticut Commission on Human Rights and
                                                                    of the non-movant's case.”      Ginsberg v. Healey Car &
Opportunities (“CHRO”), regarding his denial of the
                                                                    Truck Leasing, Inc., 189 F.3d 268, 270 (2d Cir.1999) (citing
permanent position of “Sanitarian II,” the lower pay he
initially received pursuant to the May 6, 1997 letter                 Celotex, 477 U.S. at 323–24 and         Tops Mkts., Inc. v.
agreement, as well as Stamford's delay in paying him the            Quality Mkts., Inc., 142 F.3d 90, 95 (2d Cir.1998)).
stipends. The CHRO complaint was apparently forwarded to
the Equal Employment Opportunity Commission (“EEOC”)                The Court exercises caution in granting summary judgment
                       4                                            in favor of an employer in employment discrimination
on October 28, 1998.
                                                                    cases “when, as here, the employer's intent is at issue.”
Peters filed this action on April 23, 1999, claiming                      Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir.1998)
discrimination on the basis of his race and retaliation. Peters
                                                                    (citing    Gallo v. Prudential Residential Servs., Ltd. P'ship,
alleges violations of Title VII, the First and Fourteenth
                                                                    22 F.3d 1219, 1224 (2d Cir.1994)). However, in order to
Amendments, and the CFEPA.
                                                                    defeat a defendant employer's motion for summary judgment,
                                                                    a plaintiff employee must offer “concrete evidence from
III. Standard                                                       which a reasonable juror could return a verdict in his favor”
In a motion for summary judgment, the burden is on the              and may demand a trial simply because the central issue is the
moving party to establish that there are no genuine issues of       defendant employer's state of mind. Dister v. Continental
material fact in dispute and that it is entitled to judgment as     Group. Inc., 859 F.2d 1108, 1114 (2d Cir.1988) (internal
a matter of law. See Fed.R.Civ.P. Rule 56(c);      Anderson v.      quotations omitted).
Liberty Lobby, Inc ., 477 U.S. 242, 256 (1986). A court must
grant summary judgment “ ‘if the pleadings, depositions,
                                                                    IV. Discussion
answers to interrogatories, and admissions on file, together
with affidavits, if any, show that there is no genuine issue as        A. Standing
to any material fact....” ’    Miner v. Glen Falls, 999 F.2d         *3 At the outset, the Court will address Stamford's argument
655, 661 (2d Cir.1993) (citation omitted). A dispute regarding      in its motion for summary judgment that Peters lacks standing
a material fact is genuine “ ‘if the evidence is such that a        to bring any of his causes of action because he “cannot
reasonable jury could return a verdict for the nonmoving            quantify his damages.” Def.'s Mem. Supp. Mtn. Summ. J. at
                                                                    13.
party.” ’    Aldrich v. Randolph Cent. Sch. Dist., 963 F.2d
520, 523 (2d Cir.) (quoting       Anderson, 477 U.S. at 248),       Article III requires the Court to determine whether plaintiff
cert. denied, 506 U.S. 965 (1992). After discovery, if the          has standing, prior to reaching the merits of the substantive
nonmoving party “has failed to make a sufficient showing on         claims. “To bring a cause of action in federal court requires
an essential element of [its] case with respect to which [it] has   that plaintiffs establish at an irreducible minimum an injury
the burden of proof,” then summary judgment is appropriate.         in fact; that is, there must be some ‘threatened or actual
                                                                    injury resulting from the putatively illegal action....” ’
   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                                                       Virginia v. American Booksellers Ass'n, 484 U.S. 383,
The Court resolves “all ambiguities and draw[s] all inferences      392 (1988) (quoting       Warth v. Seldin, 422 U.S. 490, 499
in favor of the nonmoving party in order to determine how a         (1975)). The Supreme Court has further explained that “[t]he
reasonable jury would decide.”    Aldrich, 963 F.2d at 523.         injury or threat of injury must be both real and immediate,
Thus, “[o]nly when reasonable minds could not differ as to the      not conjectural or hypothetical.” City of Los Angeles
import of the evidence is summary judgment proper.” Bryant          v. Lyons, 461 U.S. 95, 101–02 (1983) (internal quotation
v. Maffucci, 923 F.2d 979, 982 (2d Cir.), cert. denied, 502


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 177 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

marks omitted). Resolving all ambiguities and drawing all          discrimination agency-the CHRO-and Peters filed a charge
inferences in favor of Peters, as the Court must on a motion for   of discrimination with the CHRO. Thus, the 300 day limit
summary judgment, the Court concludes that Peters has set          applies.
forth sufficient evidence of damages, specifically, evidence
regarding the pay differential between his and Gibeault's          *4 Here, Peters filed his charge of discrimination with
salaries for the period where her salary was higher and the        the CHRO on September 22, 1998. 6 As a result, incidents
stipends that were allegedly delayed. Accordingly, the Court       of discrimination that occurred before November 28, 1997,
declines to grant summary judgment on this basis.                  300 days before September 22, 1998, are time-barred. See
                                                                      Quinn v. Green Tree Credit Corp ., 159 F.3d 759, 765 (2d
   B. Title VII Claims5                                            Cir.1998).
Title VII provides that “[i]t shall be unlawful for an
employer ... to discriminate against any individual with           Peters argues that the continuing violation exception applies
respect to his compensation, terms, conditions, or privileges      in this case. See Pl.'s Opp'n Mtn. Summ. J. at 5. The
of employment, because of the individual's race, color,            Second Circuit has recognized an exception to the 300–day
                                                                   limitation period in cases involving a “continuing violation.”
religion, sex, or national origin.”    42 U.S.C. § 2000e–2(a)
(1). Peters alleges that Stamford violated Title VII in two        See    Cornwell v. Robinson, 23 F.3d 694, 703–04 (2d
ways: it discriminated against him on the basis of his race        Cir.1994).
and it retaliated against him for opposing certain practices and
policies of the Health Department and its employees. Each          As an initial matter, a plaintiff may not rely on the continuing
claim will be examined below.                                      violations exception unless he has asserted the theory in prior
                                                                   administrative proceedings. See      Fitzgerald v. Henderson,
                                                                   251 F.3d 345, 359 (2d Cir.2001), cert. denied, 122 S.Ct. 2586
   1. Discrimination
                                                                   (2002). In his CHRO complaint, Peters alleged that Stamford
As to Peters' Title VII discrimination claim, Stamford
                                                                   violated his rights when it designated him as a “Health
makes two arguments in support of its motion for summary
                                                                   Inspector II” with a pay grade of S–13(A) on May 6, 1997
judgment: (1) Peters' complaint is untimely, and (2) the
                                                                   and later denied him certain stipends to which he was entitled.
alleged adverse employment actions-Stamford's hiring him
                                                                   Def.'s Ex. 3. Peters also states in his CHRO complaint that
as a provisional, rather than permanent sanitarian, starting
                                                                   he has “and continue[s] to feel aggrieved and humiliated by
Peters at a lower salary then Gibeault pursuant to the May 6,
                                                                   these circumstances.” In the box entitled “Date Most Recent
1997 letter agreement, and its delay in paying Peters certain
                                                                   or Continuing Discrimination Took Place,” Peters indicated
stipends-did not occur under circumstances evincing an intent
                                                                   September 22, 1998. While these statements do not clearly
to discriminate, and thus, Peters has not put forward sufficient
                                                                   indicate Peters' reliance on a continuing violations theory,
evidence to establish a prima facie case. Each issue will be
                                                                   the Court concludes that they are sufficient to invoke the
discussed below.
                                                                   continuing violations exception here. Cf.      Fitzgerald, 251
                                                                   F.3d at 363 (determining that the plaintiff had sufficiently
   a. Untimeliness                                                 raised the issue where letters from the state agency indicated
Generally, discrimination claims under Title VII must be           that the violations alleged began on a date that would
filed with the EEOC within 180 days of the date on which           otherwise have been time-barred, though in that case the
the “alleged unlawful employment practice occurred.”     42        agency also specifically stated that she was seeking to rely on
U.S.C. § 2000e–5(e)(1). However, when one has filed a              a continuing violations theory).
charge of discrimination in a state or locality that has its
own anti-discrimination laws and an enforcement agency,            The Second Circuit had previously held that the continuing
the time period for filing claims with the EEOC is extended        violations doctrine extends the statute of limitations for all
to 300 days of the occurrence of the allegedly unlawful            claims of discriminatory acts committed under an “ongoing

employment practice. 42 U.S.C. § 2000e–5(e)(1); Ford               policy of discrimination.”       Weeks v. N.Y. State Div. of
v. Bernard Fineson Dev. Ctr., 81 F.3d 304, 307 (2d Cir.1996).      Parole, 273 F.3d 76, 82 (2d Cir.2001); see also     Fitzgerald,
Connecticut has both anti-discrimination laws and an anti-


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 178 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

251 F.3d at 359 (holding that a continuing violation may be      work environment are part of one unlawful employment
found “where specific and related instances of discrimination    practice, [and thus] the employer may be liable for all acts that
are permitted by the employer to continue unremedied
                                                                 are part of this single claim.” Id. at 2075. According to the
for so long as to amount to a discriminatory policy or
                                                                 Court, discrete acts include “termination, failure to promote,
practice”);    Quinn, 159 F.3d at 765 (“The continuing
                                                                 denial of transfer, or refusal to hire.”   Id. at 2073.
violation exception extends the limitations period for all
claims of discriminatory acts committed under an ongoing
                                                                 Here, Stamford's hiring of Peters as a provisional sanitarian
policy of discrimination even if those acts, standing alone,
                                                                 on October 28, 1996 is a discrete employment action. See id.
would have been barred by the statute of limitations.”);
                                                                 (discrete acts include “termination, failure to promote, denial
   Harris v. City of New York, 186 F.3d 243, 250 (2d Cir.1999)   of transfer, or refusal to hire”). Accordingly, the continuing
(to allege a continuing violation, “the claimant must allege     violations theory does not apply to this employment action.
both the existence of an ongoing policy of discrimination        Nor does Peters' complaint allege a hostile work environment.
and some non-time-barred acts taken in furtherance of that       Accordingly, Peters' Title VII claim with regard to his failure
policy”).                                                        to be hired as a permanent “Sanitarian II” on October
                                                                 28, 1996 is time-barred. Moreover, Peters appears to have
*5 The Supreme Court has recently clarified the continuing       abandoned his claim of discrimination with regard to his
                                                                 October 28, 1996 hire. See Peters Dep. at 138 (“Q. Did anyone
violation exception in    National R.R. Passenger Corp. v.
                                                                 discriminate against you in hiring you back in October/
Morgan, 536 U.S. 101, 122 S.Ct. 2061 (2002). There, the
                                                                 November of 1996? A. No, that's not my claim.”).
Court foreclosed the use of the continuing violation doctrine
to incorporate untimely claims for discrete discriminatory
                                                                 Each paycheck issued to Peters pursuant to the May 6, 1997
actions even though they may be related to a timely claim.
                                                                 letter agreement, until the increase in May 1998, is also a
The Court stated:
                                                                 discrete employment action. See id. at 2071. In     Bazemore
                                                                 v. Friday, 478 U.S. 385 (1986) (per curiam), the Supreme
            First, discrete discriminatory acts                  Court considered a discriminatory salary structure and held
            are not actionable if time barred,                   that although the salary discrimination began prior to the date
            even when they are related to acts                   that the act was actionable under Title VII, “[e]ach week's
            alleged in timely filed charges. Each                paycheck that deliver[ed] less to a black than to a similarly
            discriminatory act starts a new clock                situated white is a wrong actionable under Title VII....”
            for filing charges alleging that act....                478 U.S. at 395. Like termination, failure to promote, or
            The existence of past acts and the                   refusal to hire, the issuance of a discriminatory paycheck
            employee's prior knowledge of their                  is “easily identifiable” and “can be pinpointed in time.”
            occurrence, however, does not bar
            employees from filing charges about                         Inglis v. Buena Vista Univ., 235 F.Supp.2d 1009, 1023
            related discrete acts so long as the                 (N.D.Iowa 2002). Accordingly, the continuing violations
            acts are independently discriminatory                theory does not apply to the pay issued to Peters pursuant
            and charges addressing those acts are                to the May 6, 1997 letter agreement. However, Stamford's
            themselves timely filed. Nor does the                issuance of a discriminatory paycheck to Peters may be
            statute bar an employee from using the               actionable even though it is part of a discriminatory pay
            prior acts as background evidence in                 structure that began outside the relevant limitations period.
            support of a timely claim.                           See id.;    Morgan, 122 S.Ct. at 2071.

                                                                  *6 As in Bazemore, however, those acts of discriminatory
                                                                 payment that fall within the statutory period are actionable
   Morgan, 536 U.S. at ––––, 122 S.Ct. at 2072. The Court
                                                                 only if the discriminatory pay structure was in place within
also held, however, that “an employee need only file a charge
within 180 or 300 days of any act that is part of [a] hostile    the 300 day limitations period. See        Bazemore, 478 U.S.
work environment” because “incidents comprising a hostile        at 395;        Inglis, 235 F.Supp.2d at 1023–24. Here, Peters


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 179 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

filed his administrative claim in September 1998, which is         v. New York Racing Ass'n, 233 F.3d 149, 153 (2d Cir.2000)
within 300 days of when his pay allegedly ceased to be             (internal quotation marks omitted).
discriminatory-May 1998. Cf.           Inglis, 235 F.Supp.2d
                                                                   Once a prima facie case is established, the burden shifts to
at 1023–25 (holding that Title VII claim was time-barred
                                                                   the employer to show a legitimate, non-discriminatory reason
where administrative claim not brought within 300 days of
                                                                   for the plaintiff's termination. See id. If the employer does
discontinuance of discriminatory pay structure). Accordingly,
                                                                   so, the plaintiff bears the “ultimate burden” of proving “
each paycheck Peters received within 300 days of September
                                                                   ‘that the legitimate reasons offered by the defendant were
22, 1998, i.e., after November 28, 1997, that was less than
                                                                   not its true reasons, but were a pretext for discrimination.”
Gibeault's is actionable under Title VII.
                                                                   ’       Roge v. NYP Holdings, Inc., 257 F.3d 164, 168 (2d
Peters has also presented evidence, namely his statements in
                                                                   Cir.2001) (quoting     Reeves v. Sanderson Plumbing Prods.,
interrogatory answers under oath, of other allegedly adverse
employment actions that occurred after November 28, 1997.          Inc., 530 U.S. 133, 143 (2000)); see also    Texas Dep't of
Specifically, Peters attests that Stamford failed to pay him       Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981). A
certain stipends on several dates following November 28,           plaintiff's prima facie case plus a showing of pretext may
                                                                   defeat a properly supported summary judgment but will not
1997. 7 See Def.'s Ex. 4, Response to ¶ 10. According
to Morgan, Peters' Title VII claims as to any adverse              always do so. See      Lizardo v. Denny's, Inc., 270 F.3d 94,
employment actions that occurred after November 28, 1997
                                                                   103 (2d Cir.2001) (citing       Reeves, 530 U.S. at 146–48).
are not time-barred. Thus, those stipends are actionable.
                                                                   Instead, the court must determine whether the plaintiff's proof
                                                                   could convince a reasonable fact-finder that discrimination
To sum up: as to Peters' allegation as to Stamford's hiring
                                                                   motivated his employer. See id. In making this determination,
of him as a provisional sanitarian on October 28, 1996, the
                                                                   the court should consider the strength of the prima facie case,
Court concludes that this claim is time-barred and must be
                                                                   the proof that defendants' explanation was false, and any other
dismissed. As to Peters' claims regarding the May 6, 1997
letter agreement and the stipends, the Court declines to grant     probative proof in the record. See Allah v. City of New York
summary judgment on the basis that these claims are time-          Dep't of Parks & Recreation, 47 Fed. Appx. 45, *49, 2002
barred. The Court will address the merits of these claims in       WL 31119698 at * *3 (2d Cir. Sept. 25, 2002).
the following section.
                                                                    *7 Stamford contends that it is entitled to summary
                                                                   judgment as to Peters' race discrimination claim because
  b. Merits of Discrimination Claim                                Peters has failed to present sufficient evidence of one of
Stamford also argues that Peters has failed to establish a prima   the prongs of his prima facie case, namely, that the adverse
facie case under    McDonnell Douglas Corp. v. Green, 411          employment actions occurred under circumstances giving rise
U.S. 792 (1973) as to his Title VII claims.                        to an inference of race discrimination.

                                                                   However, the Court finds that Peters has satisfied the minimal
Under the burden-shifting framework of             McDonnell       burden of proving a prima facie case. Stamford does not
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), a plaintiff      challenge whether Peters is a member of the protected class
alleging disparate treatment based on race in violation of Title   of African–Americans, whether Peters was qualified for
VII must first establish a prima facie case of discrimination.     continued employment, or whether his lower starting salary
To establish a prima facie case of race discrimination, a          and stipends constitute adverse employment actions.
plaintiff must show (1) membership in a protected class,
(2) qualification for continued employment, (3) an adverse         As to the final prong, the Court concludes that Peters has
employment action, and (4) circumstances that give rise to an      satisfied his “minimal” burden of proving circumstances that
inference of discrimination. See    McDonnell Douglas, 411         give rise to an inference of discrimination. It appears from
U.S. at 802. The burden on the plaintiff of presenting a prima     the record that Peters and Gibeault were similarly situated.
                                                                   They were both temporary health inspector employees and
facie case under McDonnell Douglas is “minimal.”         James
                                                                   appear to have been of roughly the same capability. As well,
                                                                   they were “promoted” to permanent employee status pursuant


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
              Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 180 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

to the same May 6, 1997 letter agreement. Finally, Stamford         to the May 6, 1997 letter agreement. However, summary
does not dispute that Peters' starting salary was lower than        judgment is granted as to Peters' claim of race discrimination
Gibeault's. “A showing that the employer treated a similarly        with regard to the stipends.
situated employee differently is ‘a common and especially
effective method’ of establishing a prima facie case of
                                                                       2. Retaliation
discrimination....”    McGuinness v. McGuinness c. Lincoln          Under Title VII, “[i]t also ... [is] an unlawful employment
Hall, 263 F.3d 49, 53 (2d Cir.2001) (quoting           Abdu–        practice for an employer to discriminate against any of
Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 468 (2d             his employees .... because [the employee] opposed any
Cir.2001)). Additionally, Stamford has not set forth any non-       practice made an unlawful employment practice by [Title
discriminatory reasons for the pay differential. Accordingly,       VII].”     42 U.S.C. § 2000e–3(a). “The objective of this
the Court concludes that Peters has established a prima             section is obviously to forbid an employer from retaliating
facie case of race discrimination, and Stamford's motion for        against an employee because of the latter's opposition to
summary judgment on this claim is denied.
                                                                    an unlawful employment practice.”        Fitzgerald, 251 F.3d
As to the stipends, however, the Court concludes that               at 358 (quotations and citations omitted). To establish a
Stamford has demonstrated a legitimate, non-discriminatory          prima facie case of retaliation, the plaintiff must show: (1)
reason for the delay in paying Peters stipends in 1998, and         participation in a protected activity; 8 (2) the employer knew
Peters has not demonstrated that this reason was a pretext for      of the protected activity; (3) an adverse employment action;
discrimination. In the affidavit of Margaret Murray, annexed        and (4) a causal connection between the protected activity
as Exhibit 1 to Stamford's submission in support of its
                                                                    and the adverse employment action. See   McMenemy v.
motion for summary judgment, Murray states that the stipends
                                                                    City of Rochester, 241 F.3d 279, 282–83 (2d Cir.2001);
referred to by Peters are payments for certificates earned from
the State of Connecticut. Murray Aff. at ¶ 21. According to             Wimmer v. Suffolk County Police Dep't, 176 F.3d 125,
Murray, “[a]ll employees seeking payment for such stipends          134 (2d Cir.1999). Once a prima facie case is established,
are required to submit copies of the certificates earned before     the burden of production shifts to the employer to show that
payment is made.” Id. at ¶ 25. Murray goes on to state that         a legitimate, nondiscriminatory reason existed for its action.
“[o]n or about October, 1998, the plaintiff's stipends were held       Raniola v. Bratton, 243 F.3d 610, 625 (2d Cir.2001).
up because he declined to provide copies of the certificates he
allegedly earned, as such are required to pay the stipend.” Id.     Peters claims that he opposed and spoke out against certain
at ¶ 22. After the plaintiff provided the copies of certificates,   health inspection activities of his co-workers and that
Murray states, “the plaintiff was paid his stipends on March        Stamford's hiring him as a provisional, rather than permanent,
11, 1999.” Id. at ¶ 24.                                             sanitarian on October 28, 1996, the lower pay he initially
                                                                    received in May 1997, and Stamford's delay in paying him
Peters has not presented evidence sufficient to create a            certain stipends were in retaliation for such speech.
genuine issue of material fact “that the legitimate reason[ ]
offered by the defendant were not its true reason[ ], but           As to Peters Title VII retaliation claim regarding Stamford's
were a pretext for discrimination.”     Reeves, 530 U.S. at         hiring of him as a provisional sanitarian on October 28, 1996,
143. That is, Peters has not presented sufficient evidence          the Court concludes, as above, that claim is time-barred. As
to suggest that his failure to timely submit the certificates       to Peters' Title VII retaliation claim regarding the stipends,
was not the reason for Stamford's delay in paying him the           the Court concludes that, for the reasons discussed above,
stipends such that a reasonable fact-finder could conclude          even assuming Peters has established a prima facie case
that discrimination motivated Stamford with regard to the           of retaliation, Stamford has demonstrated a legitimate, non-
                                                                    discriminatory reason for the delay in paying Peters stipends,
stipends. See   Lizardo, 270 F.3d at 103 (citing        Reeves,
                                                                    and he has not demonstrated that this reason was a pretext for
530 U.S. at 146–48).
                                                                    retaliation.

 *8 Thus, the Court declines to grant summary judgment as
                                                                    As to Peters' retaliation regarding the paychecks received
to Peters' Title VII claim of race discrimination regarding
                                                                    pursuant to the May 6, 1997 letter agreement, the Court
paychecks received after November 28, 1997 and pursuant


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 181 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

concludes that he has failed to establish a prima facie case of
                                                                       Rand v. CF Industries, 42 F.3d 1139, 1147 (7th Cir.1994)
retaliation. As to the first prong of the inquiry, Peters stated
                                                                   (finding no reasonable inference of discrimination where
in his answers to Stamford's supplemental interrogatories
                                                                   discharged attorney was member of protected class when
that he opposed and spoke out against selective enforcement
                                                                   hired). Accordingly, summary judgment must be granted as
practices by the Health Department against minorities. Def.'s
                                                                   to Peters' Title VII retaliation claims with regard to the May
Ex. 4, Responses to Interrogatories ¶ 13; Supplemental
                                                                   6, 1997 letter agreement and the stipends.
Responses to Interrogatories ¶ 22. Thus, he appears to have
engaged in a protected activity. See Galdieri–Ambrosini v.
Nat'l Realty & Dev. Corp., 136 F.3d 276, 292 (2d Cir.1998)           C. Section 1983 Claims 9
(stating first prong of inquiry to be whether plaintiff “engaged
in protected activity by opposing a practice made unlawful           1. Municipal Liability
by Title VII”). Peters' evidence also indicates that Stamford      As to Peters'    § 1983 claims, Stamford argues that Peters
knew of the protected activity. As to the third prong, Stamford    has failed to establish the municipal liability of Stamford.
does not dispute that the lower pay he initially received in
                                                                   Although a city may not be liable under       § 1983 for the
May 1997 is an adverse employment action.
                                                                   unconstitutional actions of its employees under the doctrine
                                                                   of respondeat superior, it may be held responsible for its
 *9 As to the final prong, however, Peters has not produced
                                                                   own conduct caused by unconstitutional policies. “It is when
any evidence indicating a causal connection between the
                                                                   execution of a government's policy or custom, whether made
protected activity and the adverse employment action. Peters'
                                                                   by its lawmakers or by those whose edicts or acts may
has not presented any direct evidence of such a causal
                                                                   fairly said to represent official policy, inflicts the injury
connection. Nor has he presented any indirect evidence.
“The causal connection needed for proof of a retaliation           that the government as an entity is responsible under       §
claim can be established indirectly by showing that the
                                                                   1983.”    Monell v. New York City Dept. of Social Services,
protected activity was closely followed in time by the adverse
                                                                   436 U.S. 658, 694 (1978). Thus, to impose liability on a
action.”   Cifra v. General Elec. Co., 252 F.3d 205, 218           municipality, the plaintiff must prove that a municipal policy
(2d Cir.2001) (internal quotation marks omitted); see also
                                                                   or custom caused a deprivation. See      Wimmer v. Suffolk
   Reed v. A.W. Lawrence & Co., 95 F.3d 1170, 1178 (2d             County Police Dept., 176 F.3d 125, 137 (2d Cir.1999). A
                                                                   “policy” is a “statement, ordinance, regulation, or decision
Cir.1996);     Manoharan v. Columbia University College of
                                                                   officially adopted and promulgated by that body's officers.”
Physicians & Surgeons, 842 F.2d 590, 593 (2d Cir.1988). To
the extent Peters provided dates of his protected activity, see        Monell, 436 U.S. at 690. A “custom” is a “persistent and
Def.'s Ex. 4, Responses to Interrogatories ¶ 15; Supplemental      widespread discriminatory practice ... so permanent and well
Responses to Interrogatories ¶ 19, those dates are not in close    settled as to constitute a ‘custom or usage’ with the force of
temporal proximity with the May 6, 1997 letter agreement
                                                                   law.”    Id. at 691 (citation omitted.).
or the subsequent discriminatory paychecks. Cf.     Quinn v.
Green Tree Credit Corp., 159 F.3d 759, 769 (2d Cir.1998)            *10 The policy or custom “need not be contained in an
(two months between protected activity and allegedly adverse       explicitly adopted rule or regulation,” but actions by an
                                                                   official whose edicts or acts represent official policy may
action sufficient to establish causation); Phillips v. Bowen,
278 F.3d 103, 109–11 (2d Cir.2002) (in First Amendment             result in municipal liability under § 1983. Wimmer, 176
retaliation case, plaintiff presented some direct evidence of      F.3d at 137. Thus, if the challenged action is directed by an
retaliation, as well as a close temporal relationship between      official with “final policymaking authority,” the municipality
the adverse action and the retaliatory actions, which, when        may be liable even in the absence of a broader policy.
viewed in combination, gave rise to a reasonable inference of
                                                                   See     Mandell v. County of Suffolk, 316 F.3d 368, 385
retaliation).
                                                                   (2d Cir.2003) (citing   Pembaur v. City of Cincinnati, 475
Moreover, the fact that Stamford hired Peters after he             U.S. 469, 481–83 (1986) (“Municipal liability attaches only
voiced his opposition to the work practices belies the fact        where the decisionmaker possesses final authority to establish
that his lower salary was attributable to retaliation. Cf.         municipal policy with respect to the action ordered.”)).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           7
             Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 182 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

                                                                 to Stamford's hiring of him as a provisional sanitarian
Such a policy may be inferred from circumstantial proof,
but the mere assertion that a municipality has such a            on October 28, 1996. See Peters Dep. at 138 (“Q. Did
policy is generally insufficient to support such an inference.   anyone discriminate against you in hiring you back in
                                                                 October/November of 1996? A. No, that's not my claim.”).
See     Dwares v. City of New York, 985 F.2d 94, 100
(2d Cir.1993). “A single incident alleged in a complaint,        Accordingly, only Peters' § 1983 race discrimination claim
especially if it involved only actors below the policymaking     with regard to the May 6, 1997 letter agreement remains in
level, generally will not suffice to raise an inference of the   the case.
existence of a custom or policy.” Id .
                                                                  D. CFEPA Claim
The Court concludes that H. James Haselkamp, Jr.'s role
                                                                 *11 The CFEPA provides that a claim of discrimination
as the Director of Labor Relations for Stamford, 10 and his
                                                                 filed pursuant to  Conn. Gen.Stat. § 46a–82 must be
signing of the May 6, 1997 letter agreement on behalf of
                                                                 filed “within one hundred and eighty days after the
Stamford, provide a sufficient basis for holding Stamford
                                                                 alleged act of discrimination....”   Conn. Gen.Stat. § 46a–
liable under   § 1983. It appears from the record that
Haselkamp had final policymaking authority with regard           82(e); see    Williams v. Commission on Human Rights &
the hiring of Stamford employees and the terms and               Opportunities, 777 A.2d 645 (Conn.2001). Accordingly, for
                                                                 the reasons noted as to Peters' Title VII claims, the Court
conditions of their employment. See         Mandell, 316 F.3d
                                                                 concludes that only Peters' race discrimination regarding
at 385 (“Here, plaintiff challenges as retaliatory employment
                                                                 paychecks received after March 26, 1998 and pursuant to
decisions made by Gallagher, who, as the Suffolk County
                                                                 the May 6, 1997 letter agreement are viable. See Maloney
police commissioner, had authority to set department-wide
                                                                 v. Connecticut Orthopedics, P.C., 47 F.Supp.2d 244, 247
personnel policies.”); cf. Looby v. City of Hartford, 152
F.Supp.2d 181, 188 (D.Conn.2001) (finding no evidence that       (D.Conn.1999) (citing Malasky v. Metal Prods. Corp., 689
defendant fire chief had power to create policy with respect     A.2d 1145 (Conn.App.1997), cert. denied, 241 Conn. 906,
to employment decisions); DeLeon v. Little, 981 F.Supp. 728,     695 A.2d 539 (1997)) (federal law on continuing violations
741 (D.Conn.1997) (finding no municipal liability where          theory is applicable to CFEPA).
defendant had “lack of final decisionmaking authority over
employment/personnel matters”). Accordingly, the Court
                                                                 V. Conclusion
declines to dismiss Peters'   § 1983 claims against Stamford     For the foregoing reasons, Stamford's motion for summary
based on failure to show municipal liability. 11                 judgment [Doc. # 43] is GRANTED IN PART, DENIED
                                                                 IN PART. Only Peters' Title VII race discrimination claims
                                                                 with respect to paychecks received after November 28,
   2. Merits of   § 1983 Claims                                  1997, Peters CFEPA race discrimination claims with respect
As the Court found with regard to Peters' Title VII              to paychecks received after March 26, 1998, and Peters'
claims, Peters has established a prima facie case of race           section 1983 claims with regard to the May 6, 1997 letter
discrimination with regard to the May 6, 1997 letter             agreement remain in the case.
agreement, failed to establish a prima facie of race
discrimination with regard to the stipends, and failed to
establish a prima facie case of retaliation based on his         All Citations
opposition to certain of the Health Department's enforcement
actions. Additionally, as noted above, Peters appears to         Not Reported in F.Supp.2d, 2003 WL 1343265
have abandoned his claim of discrimination with regard




                                                         Footnotes




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       8
            Case 3:20-cv-00330-JBA Document 63 Filed 07/14/20 Page 183 of 183
Peters v. City of Stamford, Not Reported in F.Supp.2d (2003)
2003 WL 1343265

1      The following facts are taken from the parties' Local Rule 9(c) statements, summary judgment briefs, and
       other evidence submitted by the parties. They are undisputed unless otherwise indicated.
2      The record does not make clear Peters' job duties. However, they appear to relate to health inspection and
       other environmental health functions.
3      These stipends appear to be payments for completing certain training programs.
4      The results of the CHRO and EEOC complaints are not apparent from the record.
5      Though it is unclear from the complaint, Peters appears to bring both race discrimination and retaliation
       claims pursuant to Title VII.
6      The Court assumes for the purposes of this ruling that Peters' filing with the CHRO controls for purposes of
       the determining the relevant limitations period.
7      Peters also states several other discriminatory and/or retaliatory employment actions allegedly occurred
       after November 28, 1997. Those include: barring him from certain job duties; confiscating certain of his
       work materials; harassing him; threatening him; unfairly reprimanding him; denying him training; denying
       him “due process and protection from harassment”; subjecting him to “racially derogatory statements about
       competence and qualifications of Black Inspectors.” Def.'s Ex. 4. However, Peters does not allege these
       “adverse employment actions” in his CHRO complaint or the instant complaint. Accordingly, the Court will not
       address them as claimed “adverse employment actions” that resulted because of discrimination or retaliation.
8      Making informal complaints such as those to management is a protected activity under Title VII. Gonzalez v.
       Bratton, No. 96 CIV. 6330(VM), 97 CIV. 2264(VM), 2000 WL 1191558, at 12 n. 4 (S.D.N.Y. Aug. 22, 2000).
9      Again, though it is unclear from the complaint, Peters appears to bring both equal protection race
       discrimination and First Amendment retaliation claims pursuant to     42 U.S.C. § 1983.
10     According to the May 6, 1997 letter, Haselkamp was the Director of Labor Relations for Stamford. In
       the deposition of Peters, counsel for Stamford describes Haselkamp as the “former director of Human
       Resources.” Peters Dep. at 227.
11     This is without prejudice to Stamford presenting evidence to the Court at trial that Haselkamp did not have
       such authority. However, this is a question of law for the Court to decide, not a question of fact for the jury
       to resolve. See  Jett v. Dallas Indep. School. Dist., 491 U.S. 701, 737 (1989) (whether a person has final
       decision-making authority is “a legal question to be resolved by the trial judge before the case is submitted
       to the jury”).


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         9
